EXHIBIT 10.9

STATE OF SOUTH CAROLINA    )

                                                              )

COUNTY OF SPARTANBURG      )

AGREEMENT TO SELL, PURCHASE AND LEASE

THIS AGREEMENT made this 16th day of February, 2007 between First National
Holdings, LLC, having an office c/o Donald B. Wildman, 220 North Church Street,
Spartanburg, SC 29306 (hereinafter referred to as “Purchaser”), and First
National Bank of the South, a/k/a First National Bank of Spartanburg, a division
of First National Bank of the South, having an office at 215 North Pine Street,
Spartanburg, SC 29304 (hereinafter referred to as “Seller”).

For and in consideration of $10.00, the mutual covenants and agreements herein
contained, and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Seller agrees to sell to Purchaser, and Purchaser
agrees to purchaser from Seller the Premises (as hereinafter defined) subject to
the terms and conditions set forth in this Agreement.

1. Definitions

For the purpose of this Agreement, the terms set forth below shall be defined as
follows:

(a) Land. All of that certain plot or parcel of land described in Exhibit A
annexed hereto and made a part hereof.

(b) Net Lease. That certain agreement of lease entered into between Purchaser,
as landlord, and Seller, as tenant, concurrently with the closing of title
hereunder, which lease shall be in the form of Exhibit B annexed hereto.

(c) Tenant. The Seller.

(d) Closing Date. The date on which title to the Premises is delivered to
Purchaser pursuant to this Agreement, which date shall be a date no later than
(i) in the event all of the Construction Completion Certificates, as defined in
and in accordance with Paragraph 4(j) hereof, shall have been theretofore
issued, a date selected by Purchaser on at least three (3) days prior notice to
Seller, which date shall not be later than ninety (90) days following the date
hereof (the Final Scheduled Closing Date), or (ii) in the event any of the
Construction Completion Certificates shall not have been so issued on or before
the Final Scheduled Closing Date, a date selected by Purchaser on at least three
(3) days prior notice to Seller, which date shall not be later than thirty
(30) days following the date on which all of the Construction Completion
Certificates shall have been so issued, time being of the essence for the
performance of Seller’s obligations hereunder. Notwithstanding anything to the
contrary contained herein, Purchaser shall, subject only to the provisions of
Paragraph 2(d) hereof, have the right in its sole discretion to terminate this
Agreement in the event all of the Construction Completion Certificates shall not
have been issued or waived in accordance with Paragraph 4(j) hereof by the Final
Scheduled Closing Date.

 

1



--------------------------------------------------------------------------------

(e) Improvements. The structures, buildings, and improvements now existing or to
be constructed on the Premises.

(f) Governmental Authorities. Any board, bureau, commission, department, or body
of any municipal, county, state, or federal governmental or quasi-governmental
unit, or any subdivision thereof, having, asserting, or acquiring jurisdiction
over the Premises or the management, operation, use, or improvement thereof.

(g) Premises. The Land, the Improvements, the Personal Property, and the
Appurtenances.

(h) Personal Property. The fixtures and equipment, and other tangible personal
property listed in the attached Schedule to Exhibit E which are now and will be
on the Closing Date or upon the issuance of all the Construction Completion
Certificates (i) located on the Premises and used in connection with the
operation thereof, including, those items of Personal Property described in
Schedule to Exhibit E or (ii) attached to or appurtenant to the Premises or used
in connection with the operation of the Premises and purchased for the Premises
pursuant to the Construction Contract by and between the Seller and Roebuck
Building Co., originally dated June 5, 2006 as amended from the date hereof and
the Closing Date, but excluding all furnishings, office equipment, trade
fixtures and other tangible personal property used by Seller for the operation
of its business on the Premises, including, without limitation, all vaults,
telecommunication and data processing equipment on the Premises.

(i) Appurtenances. All right, title, and interest of Seller in and to strips,
gores, easements, rights of way, privileges, appurtenances, and rights to the
same belonging to and inuring to the benefit of the Premises; and all right,
title, and interest, if any, of Seller in and to (A) any land lying in the bed
of any street, road, or avenue opened or proposed in front of or adjoining the
Premises, and (B) any award or payment made, or to be made, (x) for any taking
in condemnation, eminent domain, or agreement in lieu thereof of land adjoining
all or any part of the Premises, (y) for damage to the Premises or any part
thereof by reason of change of grade or closing of any such street, road,
highway, or avenue, and (z) for any taking in condemnation or eminent domain of
any part of the Premises.

(j) Title Company. Stewart Title Guaranty/ First American Title Insurance
Company.

2. Purchase Price

The purchase price (the Purchase Price) for the Premises shall be Five Million
Four Hundred Fifty Thousand and No/100 ($5,450,000.00) Dollars, payable as
follows:

(a) Ten and No/100 ($10.00) Dollars on the signing of this Agreement, to be paid
by the delivery of a check drawn on a recognized financial institution (the
“Deposit”), receipt of which Deposit is hereby acknowledged. The Deposit shall
be held in escrow as hereinafter provided.

(b) The balance of the Purchase Price, Five Million Four Hundred Forty Nine
Thousand Nine Hundred Ninety ($5,449,990.00) Dollars shall be paid by cash,
certified, cashier’s, or bank check, or by wire transfer of immediately
available federal funds (which funds shall be deemed available upon notice to
Seller of a federal wire number therefor) through escrow payable to the order of
Seller on the execution, acknowledgement, and delivery of the Deed and Net Lease
to Purchaser on the Closing Date.

 

2



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary, if, on the Closing Date, all of
the Construction Completion Certificates, as hereinafter defined, have not been
issued in accordance with the terms of this Agreement, then, on the Closing
Date, Purchaser shall therefor not have the right to terminate this Agreement
provided that Seller agrees to complete all remaining construction of the
Premises in accordance with that certain Agreement between First National Bank
of Spartanburg as Owner and Roebuck Buildings Company as Contractor dated
June 5, 2006 (the “Construction Contract”) and all other matters necessary and
sufficient to, and which will, cause the issuance of all of the Construction
Completion Certificates in accordance with the terms of this Agreement and the
Lease.

3. Matters to Which the Sale is Subject

The title to the Premises shall be subject only to the following (the “Permitted
Encumbrances”):

(a) Real estate taxes, personal property taxes, and water and sewer charges,
provided same are not yet due and payable.

(b) Those restrictions, covenants, agreements, easements, matters, and things
affecting title to the Premises and more particularly described in Exhibit C
annexed hereto and by this reference made a part hereof.

(c) Building, building line, use or occupancy restrictions; state of facts shown
on surveys set forth and enumerated in Exhibit D annexed hereto and by this
reference made a part hereof, and any additional state of facts which a current
survey delivered in accordance with Paragraph 12(b) hereof the Premises
discloses, provided same do not render title to the Premises unmarketable, and;
rights, if any, of record in favor of any utility company to maintain and
operate lines, cables, poles, distribution boxes and the like in, under, over,
and upon the Premises, to the extent that such restrictions, facts, or rights:

(i) are not now violated;

(ii) do not and/or will not adversely affect the use of the Premises for the
purposes set forth in, or constitute a violation under, the Net Lease;

(iii) are not and/or will not be violated by the Improvements;

(iv) do not grant to third parties any right to require the removal, alteration,
or relocation of any of the structures, improvements, and/or appurtenances
comprising the Premises;

(v) do not permit any third party to acquire an interest in or lien on the
Premises; and

(vi) do not require the performance of any act for the benefit of another party
which, if not performed, would result in any liability, expense, or damage;

and provided further that the title insurance company selected by Purchaser
insuring Purchaser’s title to the Premises (the “Title Company”) shall
affirmatively insure Purchaser as to items (i) through (vi) above.

 

3



--------------------------------------------------------------------------------

(d) Zoning and building laws and ordinances of any Governmental Authority.

4. Representations and Covenants

A. Seller warrants, represents, covenants, and agrees that the following are
true as of the date hereof and will be true on the Closing Date:

(a) Seller has good, indefeasible, and marketable title to the Premises, free
and clear of all liens, matters, agreements, and encumbrances other than the
Permitted Encumbrances.

(b) Seller has full power and authority to enter into this Agreement and to
assume and perform all of its obligations hereunder in accordance with all of
the terms and conditions hereof. The execution and delivery of this Agreement
and the performance by Seller of its obligations hereunder in accordance with
all of the terms and conditions hereof and under all documents contemplated by
this Agreement require no further action or approval in order to constitute this
Agreement as a fully binding and enforceable obligation of Seller.

(c) As of the Closing Date, Seller shall not have received any written notice
of, and, to the best knowledge of Seller, there shall exist no, violations of
any law, municipal ordinance, or other governmental requirement of any
Governmental Authority and Seller has no reason to believe that any
governmental, quasi- governmental, or other such authority contemplates issuing
same.

(d) There do not exist (i) any pending or, to the best knowledge of Seller, any
contemplated annexation or condemnation proceedings, or private purchase in lieu
thereof, affecting or which may affect the Premises, or any part thereof,
(ii) any proposed or pending proceeding to change or redefine the zoning
classification of all or any part of the Premises, (iii) any proposed or pending
special assessments affecting the Premises or any portion thereof, (iv) any
penalties or interest due with respect to real estate taxes assessed against the
Premises and (v) any proposed change(s) in any road patterns or grades with
respect to the roads providing a means of ingress and egress to the Premises.
Seller agrees to furnish Purchaser with a copy of any notice of any such
proceeding, assessment, penalty, interest, or change within ten (10) days after
receipt thereof.

(e) Upon the Closing Date, there shall be no circumstances, state of facts, or
other matters which, with the passage of time or the giving of notice, or both,
would constitute an event of default under the terms of the Net Lease.

(f) Except for the Net Lease and Permitted Encumbrances, to the best knowledge
of Seller, there are no instruments, matters, or agreements, and Seller is not a
party to any instrument, matter, or agreement, which will in any way encumber,
bind, or otherwise affect the Premises or Purchaser on the Closing Date. Seller
has neither done nor failed to do anything, nor has suffered anything to be
done, as a result of which the Premises or any part thereof have been or will be
encumbered or title thereto has been or will be affected in any way and no
person, firm, or entity has any present, conditional, or contingent rights to
acquire all or any portion of the Premises.

(g) The Net Lease shall be a valid, subsisting, binding, and fully enforceable
obligation to the Tenant according to all the terms thereof from and after the
Closing Date.

 

4



--------------------------------------------------------------------------------

(h) All work to be performed and payments to be made pursuant to the terms of
the Permitted Encumbrances, any insurance contract or any other instrument,
agreement, or contract affecting the Premises or any part thereof, shall be
completely performed and paid for prior to the Closing Date and there shall be
no outstanding requirements or recommendations by (i) the insurance company(s)
which issued the insurance policies insuring the Premises, or (ii) any board of
fire underwriters or other body exercising similar functions, requiring or
recommending any repairs or work to be done on the Premises.

(i) Seller shall have fully paid on or before the Closing Date, all taxes and
all installments of assessments and all other charges of any kind imposed or
levied by any Governmental Authority which shall have become due and payable or
constitute a lien at or prior to the Closing Date, together with all interest
and penalties due thereon.

(j) On the Closing Date, Seller shall be in possession and occupancy of at least
sixty (60%) percent of the Premises and the Premises shall on the Closing Date
be legally occupied and finally and unconditionally approved by all Governmental
Authorities, and all required certificates of occupancy, building permits,
certificates of environmental impact approval, underwriters’ certificates
relating to electrical work, all zoning, building, housing, safety, fire, and
health approvals, and all permits and licenses required by any Governmental
Authority and necessary or advisable to operate, occupy, or use the Premises for
the purposes permitted under the Net Lease (collectively, the “Construction
Completion Certificates”) have been issued, are unexpired, permanent, and
unconditional, and, without cost or risk to Purchaser, will be assigned, to the
extent assignable, to Purchaser on the Closing Date, and will not be modified or
rescinded prior to the Closing Date and will be in full force and effect on the
Closing Date. In the event that, as of the Closing Date, the Seller shall have
failed to obtain all of the Construction Completion Certificates or in the event
any of the Construction Completion Certificates shall fail to be unexpired,
permanent, or unconditional, then, provided that Seller complies with the
provisions of Paragraph 2(c) hereof, such failure shall not constitute a default
by Seller hereunder. Seller shall notify Purchaser of the issuance of the
Construction Completion Certificates within three (3) days of the issuance
thereof. No liens, matters, easements, agreements, or encumbrances affecting the
Premises or any part thereof and, to the best knowledge of Seller, no zoning
law, use regulation, ordinance, or any other requirement of any Governmental
Authority have been or will be violated by the Improvements or any contemplated
use of the Premises as permitted under the Net Lease. As of the Closing Date,
Seller shall have obtained all necessary approvals, permits, and licenses from
any Governmental Authority, including but not limited to any subdivision and
zoning approvals, if any, required for the sale of the Premises as contemplated
by this Agreement.

(k) There is now and shall be on the Closing Date, fully paid and enforceable
fire, liability, and other forms of insurance in such amounts and covering such
risks as are required under the Net Lease and to protect, to a reasonable and
prudent extent, all owners of the Premises against any loss, damage, claim, or
liability. Seller warrants and represents that such insurance policy or policies
comply with the requirements, if any, of the Permitted Encumbrances.

(1) There are no labor disputes, litigation, or other such proceedings pending
or threatened against or related to the Seller, the Premises, or the operation
thereof, or the zoning or municipal status thereof, nor does Seller know of any
basis for any such action.

 

5



--------------------------------------------------------------------------------

(m) All construction on or at the Premises is being and will be performed in a
good and workmanlike manner and shall be completed and paid for in all respects
and in accordance with the requirements of all Governmental Authorities and all
applicable governmental and insurance rating board rules, requirements, and
regulations prior to the Closing Date. All bills and claims for labor performed
and materials or services furnished to or for the benefit of the Premises will
be paid in full on the Closing Date or, in the event any such bill or claim is
not due or payable on or before the Closing Date, such payment will be reserved
against or otherwise assured by Seller on the Closing Date in a manner
reasonably satisfactory to Purchaser.

(n) The Personal Property is now owned and will on the Closing Date be owned by
Seller free and clear of any conditional bills of sale, chattel mortgages,
security agreements or financing statements, or other security interests of any
kind.

(o) To the best knowledge of Seller, there are no interior or exterior,
structural, or other defects in any portion of the Premises. The Improvements
and the Personal Property shall on the Closing Date be in good working order,
condition, and repair.

(p) All public utilities including, but not limited to, electric, gas, sewer,
and water, and other utilities required for the operation of the Premises either
enter the Premises through adjoining public streets or, if they pass through
adjoining private land, do so in accordance with valid public easements or
private easements which will inure to the benefit of Purchaser. All of such
public utilities are installed and operating, and all installation and
connection charges have been fully paid. All access to the Premises is over
publicly dedicated streets or through valid, indefeasible easements of record.

(q) Seller agrees to indemnify and hold Purchaser harmless against all claims,
liabilities, losses, deficiencies, and damages as well as reasonable expenses
(including attorney’s fees), interest, and penalties related thereto, asserted
by any third party against, or incurred by Purchaser, by reason of or resulting
from any breach, inaccuracy, incompleteness, or nonfulfillment of the covenants,
representations, and warranties of Seller contained in this Agreement.

(r) The Premises are not currently in violation of or subject to: (i) any
existing, pending or threatened investigation or inquiry by any governmental
authority; or (ii) any remedial obligation under any environmental law or
regulation (hereafter referred to as an Applicable Environmental Law), including
without limitation the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (CERCLA) and the Resource Conservation and Recovery Act of
1976 (RCRA). Seller has taken all steps necessary to determine and has
determined that no hazardous substances or solid wastes have been disposed of or
otherwise released on the Premises.

B. Purchaser warrants, represents, covenants, and agrees that the following are
true as of the date hereof and will be true on the Closing Date:

(i) Purchaser has full power and authority to enter into this Agreement and to
assume and perform all of its obligations hereunder in accordance with all of
the terms and conditions hereof. The execution and delivery of this Agreement
and the performance by Purchaser of its obligations hereunder in accordance with
all of the terms and conditions hereof and under all documents contemplated by
this Agreement require no further action or approval in order to constitute this
Agreement as a fully binding and enforceable obligation of Purchaser.

 

6



--------------------------------------------------------------------------------

(ii) The Net Lease shall be a valid, subsisting, binding, and fully enforceable
against the Purchaser as landlord according to all the terms thereof from and
after the Closing Date.

5. Documents of Conveyance

(a) The Premises will be transferred to Purchaser by Seller executing,
acknowledging, and delivering to Purchaser on the Closing Date a Special
Warranty Deed with grantor’s covenants in proper statutory form for recording so
as to convey to Purchaser good and marketable title to the fee simple of the
Premises, free and clear of all liens and encumbrances, except the Permitted
Encumbrances (the Deed).

(b) Seller shall assign and convey to Purchaser on the Closing Date all right,
title, and interest, if any, of Seller in and to any unpaid condemnation award
or purchase money proceeds in lieu thereof, including, without limitation, any
unpaid award for damage to the Premises by reason of the change of grade of any
street.

(c) Seller shall assign, convey, and deliver to Purchaser on the Closing Date
all of Seller’s right, title, and interest in and to any unpaid claim for
insurance proceeds relating to the Premises,

6. Maintenance of Premises Prior to Closing

Between the date hereof and the Closing Date, Seller covenants and agrees as
follows:

(a) No liability shall be incurred nor any transaction entered into relating to
the Premises except in the ordinary course of business as presently conducted by
Seller, or as contemplated by this Agreement.

(b) If, prior to the Closing Date, Seller shall have received any notice from
any insurance company which issued a policy with respect to the Premises or any
board of fire underwriters or other body exercising similar functions requiring
or recommending any repair order and condition work to be done in the Premises,
Seller will do the same expeditiously and diligently at its own cost and
expenses prior to the Closing Date.

(c) Seller will maintain the Premises in good repair, order, and condition and
comply with all laws, ordinances, regulations, orders, or notices of violations
of or issued by any Governmental Authority.

(d) Seller shall not remove any Personal Property located in or on the Premises,
except as may be required for repair and replacement. All replacements shall be
free and clear of liens and encumbrances and shall be of quality at least equal
to the replaced items and shall be deemed included in this sale, without cost or
expense to Purchaser.

(e) Up to and including the Closing Date, Seller agrees to maintain and keep all
insurance policies as described in Paragraph 4(A)(k) hereof in full force and
effect.

 

7



--------------------------------------------------------------------------------

(f) Seller shall, between the dale hereof and the Closing Date, at all
reasonable times and upon reasonable notice, permit Purchaser and its authorized
representatives to inspect the Premises.

(g) Seller shall pay or cause to be paid as of the Closing Date all amounts of
real estate taxes, personal property taxes, and water and sewer charges due and
payable on or before the Closing Date with respect to the Premises.

7. Conditions Precedent to Purchaser’s and Seller’s Obligations

(a) The obligation of Purchaser to consummate the transaction contemplated by
this Agreement is subject to the following conditions precedent being complied
with in full prior to or on the Closing Date, each of which conditions may be
waived or modified in whole or in part by Purchaser in its sole discretion;

(i) All documents and proceedings of Seller with respect to the transactions
contemplated hereby shall be reasonably satisfactory to Purchaser’s counsel and
shall be satisfactory to the Title Company.

(ii) The representations and warranties made by the Seller shall be true,
complete, accurate, and correct with the same force and effect as though such
representations and warranties had been made on and as of the Closing Date.

(iii) The Seller shall have performed all covenants and obligations and complied
with all conditions required by this Agreement to be performed or complied with
by it on the Closing Date or earlier if and as provided herein,

(iv) The fee simple title to the Premises shall be insurable in accordance with
the provisions of paragraph 14 hereof in the amount of the Purchase Price by the
Title Company.

(v) No petition in bankruptcy, insolvency proceeding, or petition for
reorganization or for the appointment of a receiver or trustee shall have been
filed by or against Seller unless, in the event of an involuntary process, such
petition is withdrawn, dismissed, cancelled, or terminated within sixty
(60) days; Seller shall not have made an assignment for the benefit of creditors
or filed a petition for an arrangement or entered into an arrangement with
creditors admitted in writing its inability to pay its debts as they become due;
and there shall not have been any material adverse change in the financial
condition of Seller from its financial condition as represented in financial
statements delivered to Purchaser on or before the date hereof.

(vi) The Purchaser shall have obtained a loan in the amount of at least Five
Million Dollars ($5,000,000) with an interest rate not to exceed 130 basis
points over the average U.S. Treasury rate, an amortization and maturity of 25
years and limited recourse to the Borrower and its Guarantors.

(b) The obligation of Seller to consummate the transaction contemplated by this
Agreement is subject to the following conditions precedent being complied with
in full prior to or on the Closing Date, each of which conditions may be waived
or modified in whole or in part by Seller in its sole discretion:

(i) The representations and warranties made by the Purchaser shall be true,
complete, accurate, and correct with the same force and effect as though such
representations and warranties had been made on and as of the Closing Date,

 

8



--------------------------------------------------------------------------------

(ii) The Purchaser shall have performed all covenants and obligations and
complied with all conditions required by this Agreement to be performed or
complied with by it on the Closing Date or earlier if and as provided herein.

(iii) No petition in bankruptcy, insolvency proceeding, or petition for
reorganization or for the appointment of a receiver or trustee shall have been
filed by or against Purchaser unless, in the event of an involuntary process,
such petition is withdrawn, dismissed, cancelled, or terminated within sixty
(60) days; Purchaser shall not have made an assignment for the benefit of
creditors or filed a petition for an arrangement or entered into an arrangement
with creditors or admitted in writing its inability to pay its debt as they
become due.

8. Items to be Delivered by Seller and Purchaser on the Closing Date

(a) On the Closing Date, Seller, at its sole cost and expense, will deliver or
cause to be delivered to Purchaser the following documents in connection with
the Premises:

(i) The Deed.

(ii) The Net Lease together with a memorandum of lease, both in quadruplicate,
duly executed and acknowledged by Seller as Tenant and in recordable form.

(iii) A Bill of Sale for the Personal Property in the form of Exhibit E annexed
hereto.

(iv) A cashier’s check to the order of Purchaser in the amount of the Security
Deposit as provided under the Net Lease. At the election of Purchaser, such
amount may be allotted to Purchaser as a credit against the Purchase Price.

(v) A Seller’s Affidavit in customary form and such other documents as required
by the Title Company, executed by Seller certifying against any work done or
supplies delivered to the Premises which might be grounds for a materialmen’s or
mechanic’s lien under or pursuant to the law of the state in which the Premises
are situated, in form sufficient to enable the Title Company affirmatively to
insure Purchaser against any such lien,

(vi) An affidavit in the form satisfactory to the Title Company sworn to by
Seller and an opinion letter of Seller’s counsel, addressed to and intended to
be relied upon by Purchaser, and its successors and assigns, setting forth that:
(A) Seller is a national bank duly organized and existing under the laws of the
United States of America and it has duly qualified to do business in the state
in which the Premises is located; (B) Seller has the power to own its
properties, to transact the business in which it is engaged and to enter into
the transactions contemplated by this Agreement, including, without limitation,
Seller’s conveyance of the Premises to Purchaser and entering into the Net
Lease; (C) All actions required to authorize the transactions contemplated by
this Agreement have been duly accomplished by Seller;

 

9



--------------------------------------------------------------------------------

(D) All documents required to effectuate the transactions contemplated by this
Agreement have been duly executed and delivered by Seller to Purchaser and
constitute binding obligations of Seller, enforceable against Seller and the
Premises in accordance with the terms and provisions thereof, subject to
(i) such limitations as may result from any applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws relating to or affecting the
enforcement of creditors’ rights generally, and (ii) the qualification that
certain remedies afforded by such documents may be limited by applicable state
law, none of which limitations will materially interfere with the practical
realization of the rights of the Purchaser thereunder; and (E) the consummation
of the transactions contemplated herein shall not violate or be prohibited or
restricted in any way by any law or decision of the state wherein the Premises
is located, nor any by-law, article or organization, resolution, agreement,
contract, or other obligation or duty of Seller.

(vii) Any and all affidavits and other instruments and documents which the Title
Company shall reasonably require in order to insure title to Purchaser, subject
to no exceptions other than the Permitted Encumbrances and the Net Lease.

(viii) All architectural, structural, mechanical and electrical plans and
specifications, surveys, and other materials (the Plans) for the Improvements,
if the same are in the possession of Seller or are capable of being procured by
Seller.

(ix) The Title Policy, as hereinafter defined.

(x) The Construction Completion Certificates.

(xi) All proper instruments as shall be required for the assignment of the
Appurtenances.

(xii) Certified resolutions of the Board of Directors of Seller authorizing all
the transactions contemplated in this Agreement.

(xiii) An incumbency certificate with respect to those officers of Seller
executing any documents or instruments in connection with the transactions
contemplated herein.

(xiv) Certificates from authorized governmental officer in which Seller is
organized and the state in which the Premises are located, to the effect that
Seller is a national banking organization in good standing, licensed to do
business.

(xv) Policies or certificates of insurance and any endorsements thereto required
under the Net Lease, which policies shall be endorsed naming Purchaser as an
insured thereunder and shall be fully paid on the Closing Date.

(xvi) A collateral assignment, effective upon any default by Tenant under the
Net Lease or upon the request of any Mortgagee, as defined therein, of all
warranties and guarantees, if any, (including, without limitations, roof bonds)
received from contractors for services rendered in connection with, or for
equipment and materials installed in the Improvements.

(xvii) Evidence that the Premises are not located in a flood hazard area, or, if
the Premises are located in a flood hazard area, evidence of compliance with the
provisions of Paragraph 4(p) hereof.

 

10



--------------------------------------------------------------------------------

(xviii) Evidence that the Premises are or will be separately and fully assessed
for real estate taxing purposes commencing the tax year 2007.

(xix) The certificate of engineer respecting the structure of the Premises,
certified to Seller, Purchaser and Purchaser’s Lender satisfactory to
Purchaser’s Lender.

(xx) An affidavit of Seller (or an authorized officer of the Seller), sworn to
under penalty of perjury, setting forth the Seller’s United States tax
identification number, and stating that the Seller is not a foreign person and
is a United States Person as defined in the Internal Revenue Code of 1986, as
amended, in such form and substance as shall relieve Purchaser from any
obligation to withhold any portion of the Purchase Price.

(xxi) All other instruments, documents, and agreements reasonably required by
Purchaser to effect or confirm the transactions contemplated herein.

(xxii) On the Closing Date, Seller shall, at no cost or liability to Purchaser,
cause the Title Company to irrevocably undertake and agree that the Title
Company, for itself and its successors and assigns, shall, for the benefit of
Purchaser and its successors and assigns, and for the benefit of any Mortgagee,
Superior Lessor, or Superior Landlord, all as defined in the Net Lease, issue
Policy(s) subject only to Permitted Encumbrances.

(b) On the Closing Date, Purchaser, at its sole cost and expense, will deliver
or cause to be delivered to Seller the following documents:

(i) Certified resolutions of the management board or committee of Purchaser
authorizing all the transactions contemplated in this Agreement.

(ii) An incumbency certificate with respect to those officers of Purchaser
executing any documents or instruments in connection with the transactions
contemplated herein.

(iii) Certificates from the Secretary of State or other authorized governmental
officer of the State in which Purchaser is organized and the state in which the
Premises are located, to the effect that Purchaser is a limited liability
company in good standing, licensed to do business in said State(s).

(xx) An affidavit of Purchaser (or an authorized officer of the Seller) setting
forth the Seller’s United States tax identification number.

9. Adjustments

As between Seller and Purchaser, there shall be no adjustments or apportionments
at the closing hereunder, including, without limitation, adjustments and
apportionments with respect to premiums on insurance policies, real estate taxes
and other governmental levies and charges, water, fuel and utility charges,
wages of employees, social security and payroll taxes, amounts prepaid or due on
service contracts, and any other similar items whether or not customarily the
subject of adjustments or apportionment, and Purchaser shall have no liability
to Seller with respect to adjustments.

 

11



--------------------------------------------------------------------------------

10. Unpaid Taxes and Assessments and Other Charges

The amount of any unpaid taxes, assessments, water charges, and other such
liens, which Purchaser is not required to take title subject to, with the
interest and penalties thereon to a date not less than two (2) business days
after the Closing Date, may, at the option of Seller, be allowed to the
Purchaser out of the Purchase Price, provided official bills therefor, with
interest and penalties thereon figured to said date, are furnished by the Seller
at least five (5) business days prior to the Closing Date. If there are any
other liens, agreements, or encumbrances affecting the Premises subject to which
Purchaser is not obligated to take title, Seller may use any portion of the
balance of the Purchase Price to terminate or discharge the same, provided
Seller shall notify Purchaser at least five (5) business days prior to the
Closing Date of the amount of the Purchase Price to be used to terminate or
discharge said liens, agreements, and encumbrances. Furthermore, Seller shall
deliver to Purchaser at closing instruments in recordable form sufficient to
terminate or discharge such liens, agreements, and encumbrances of record,
together with the cost of recording or filing said instruments. Seller’s
obligations hereunder shall survive the closing of title to the Premises.

11. Expenses

Seller and Purchaser shall each pay its own legal fees incident to the
preparation and execution of this Agreement, whether or not the transaction
contemplated hereby is consummated. Seller shall pay or cause to be paid all
costs and expenses, other than owner’s and lender’s title insurance premiums and
costs, of whatever kind and nature incurred in connection with the transactions
contemplated herein including, without limitation, survey costs, brokerage
commissions, documentary stamps, fees for recording and filing the deed and the
memorandum of Net Lease, all taxes (including, but not limited to, transfer,
sales, conveyance, leasing, and recording taxes, but excluding any income or
franchise taxes payable by Purchaser in connection herewith), and such other
customary and reasonable expenses (whether incurred prior to or after the
Closing Date) as are normally and reasonably incurred in connection with the
type of transactions described herein, except only Purchaser’s legal fees and
any engineering costs incurred in connection with the Purchaser’s or Purchaser’s
Lender’s inspection of the Premises. The Seller shall pay all costs and expenses
of whatever kind and nature necessary and sufficient to obtain the Title Policy,
as hereinafter defined, insuring Purchaser’s fee interest in the Premises in
accordance with the terms hereof, including, without limitation, the provisions
of Paragraph 14 hereof, and Purchaser shall, at its option, pay any excess over
such amount to be paid hereunder by Seller which shall be necessary and
sufficient to obtain a lender’s title insurance policy as required by Purchaser.

12. Copies of Documents

(a) Prior to the Closing Date, Seller agrees to deliver to Purchaser or its
representatives, promptly after the Purchaser’s request, but not less than ten
(10) days prior to the Closing Date, true, accurate, and complete copies of:

(i) All documents described in Paragraph 8(a) hereof; and

(ii) Any document or instrument to which any representation, warranty, term,
condition, or covenant hereunder relates or makes reference; and

(b) Seller agrees to provide Purchaser within forty-five (45) days from the date
hereof with six (6) prints of a currently certified “as-built” survey (the
Survey) of the Premises prepared in accordance with the Minimum Standard Detail
Requirements for Land Title Surveys, including any Flood Plain designations,
adopted by the American Land Title Association and the

 

12



--------------------------------------------------------------------------------

American Congress on Surveying and Mapping (1962), certified to Purchaser,
Purchaser’s lender(s), and to the Title Company, showing the location of all
Improvements, the location of all easements, and showing no encroachments other
than as specifically approved herein or by Purchaser, in writing,

(c) All plans with respect to all Improvements upon the Premises and all other
plans with respect to the Premises in Seller’s possession.

13. Broker

Seller and Purchaser respectively represent and warrant that it has dealt with
no brokers, finders, or salesmen in connection with this transaction, and agrees
to indemnify, defend, and hold Purchaser harmless from and against any and all
loss, cost, damage, liability, or expense, including reasonable attorneys’ fees,
which Purchaser may sustain, incur, or be exposed to by reason of any claim for
brokerage or finder’s fees or commissions which arise in connection with the
transaction contemplated hereunder. The provisions of this paragraph shall
survive the Closing Date and any termination of this Agreement.

14. Title Report

Seller, at no cost or liability to Purchaser (except as provided in Paragraph 11
hereof), will provide Purchaser with a commitment for an owner’s and lender’s
policy of title insurance from the Title Company pursuant to which the Title
Company shall agree to insure title to the Premises, in the amount of the
purchase price (at a standard rate for such insurance) in the name of Purchaser
and Purchaser’s lender, after delivery of the Deed, by a standard Owners and
Lenders Policy, with the endorsements as reasonable requested by such parties,
free and clear of all liens, agreements, matters, and encumbrances other than
the Permitted Encumbrances and the Net Lease, and with all survey exceptions
deleted, insuring against all mechanics’ and laborers’ liens and claims on
account of any work performed on the Premises through the Closing Date
(including, but not limited to, unfiled and inchoate liens and claims) and
otherwise in accordance with the provisions of this Agreement (the Title
Policy). The Title Company shall provide affirmative insurance that any
restrictive covenants set forth in the Permitted Encumbrances have not been
violated, and that any future violation thereof will not result in a forfeiture
or reversion of title, shall provide that the exception for taxes shall apply
only to the current and subsequent years, shall provide that any exception as to
easements not shown by public records shall be either deleted or limited to such
matters or conditions as are shown on the Survey. Seller shall use its best
efforts to cause to be furnished to Purchaser true, correct, and legible copies
of all instruments referred to in said commitment as conditions or exceptions to
title to the Premises. Purchaser shall have the right to notify Seller of any
matters which render the title uninsurable, and Seller shall, as provided
herein, have the opportunity to remove such matters. Nothing herein contained
shall be deemed a waiver by Purchaser of any objections or exceptions to or
defects in the title.

15. Casualty Loss

(a) If, prior to the Closing Date, any part of the Premises is damaged as the
result of fire or other casualty, and the estimated cost of repair of the damage
exceeds $500,000.00, Purchaser shall have the option to (i) accept title to the
Premises without any abatement of the purchase price whatsoever, in which event,
on the Closing Date, all of the insurance proceeds shall be assigned by Seller
to Purchaser, any monies theretofore received by Seller in connection with such
fire or other casualty shall be paid over to Purchaser, and Seller shall
reimburse Purchaser an amount equal to the Insurance Deficiency Amount, as

 

13



--------------------------------------------------------------------------------

hereinafter defined; or (ii) terminate this Agreement. In the event that the
estimated cost of repair of the damage does not exceed $500,000.00, this
Agreement shall remain in full force and effect and Purchaser shall have the
option to (i) require Seller to restore the Premises to the same condition they
were in immediately prior to such damage or (ii) have all of the insurance
proceeds payable as a result of such damage assigned to Purchaser or applied to
the Tenant as provided under the Net Lease, and any monies theretofore received
by Seller in connection with such damage shall be paid over to Purchaser, and
Seller shall reimburse Purchaser an amount equal to the Insurance Deficiency
Amount, as hereinafter defined. For all purposes hereof, the term Insurance
Deficiency Amount shall mean the sum of all deductibles and other such charges
payable by the insured with respect to all insurance policies for which proceeds
may or will be payable as a result of damage to the Premises.

(b) Seller shall not settle any fire or casualty loss claims in connection with
the Premises without obtaining Purchaser’s prior reasonable consent in each
case.

(c) Seller hereby agrees to furnish Purchaser with written notification of any
such fire or casualty within five (5) days of such event or such shorter time
period as may be required by the carrier insuring such fire or casualty for
providing such notification to such carrier.

16. Rights of Inspection Prior to Closing; Right to Terminate

The Purchaser, and its representatives, agents, or designee, shall have the
right to inspect all or any part of the Premises after the date hereof, provided
that it shall first give the Seller reasonable advance notification of its
intention to conduct any such inspection and that such inspection shall not
unreasonably impede the normal day-to-day business operations of the Premises.
The Purchaser, and its representatives, agents, or designees, shall have the
right to inspect all documents, agreements, or other instruments annexed hereto,
referred to herein or otherwise related to the Premises or any portion thereof,
and to make any and all inquiries and investigations which Purchaser deems
necessary or appropriate, and Seller shall cooperate with Purchaser in making
available for inspection all of such instruments to Purchaser and shall assist
with all such inquiries and investigations of Purchaser; provided, however, that
Seller shall not be obligated to incur any cost or expense hereunder this
Paragraph. Purchaser may disapprove of the results of any such inspection,
inquiry, or investigation for any reason or for no reason and any disapproval
thereof need not specify the reason for such disapproval. Purchaser shall have
the right to terminate this Agreement if Purchaser, in its sole discretion,
deems the Premises or any aspect thereof, or any instrument or the result of any
inquiry or investigation, to be unsatisfactory in any way or for any reason
whatsoever; provided, however, that Purchaser may only exercise such right by
giving Seller written notice of such termination on or before sixty (60) days
after the date of execution of this Agreement (the Inspection Contingency Date),
In addition, in the event the Survey referred to in Paragraph 12(b) hereof is
not delivered to both the Purchaser and the Title Company at least ten (10) days
prior to the Inspection Contingency Date, then the Purchaser shall have the
right to terminate this Agreement if Purchaser, in its sole discretion, deems
the Survey or any aspect thereof or any fact disclosed or contained therein to
be unsatisfactory in any way or for any reason whatsoever; provided, however,
that Purchaser may only exercise such right by giving Seller written notice of
such termination on or before ten (10) days following the date on which the
Survey is delivered to both the Purchaser and the Title Company.

 

14



--------------------------------------------------------------------------------

17. Condemnation

In the event of the institution of any proceedings, judicial, administrative, or
otherwise, which shall relate to the proposed taking of any portion of the
Premises by eminent domain prior to the Closing Date thereof, or in the event of
the taking of any portion of the Premises by eminent domain prior to the Closing
Date therefore, Purchaser shall have the right and option to terminate this
Agreement by giving the Seller written notice to such effect at any time after
its receipt of written notification of any such occurrence. In the event
Purchaser shall not elect to terminate this Agreement, Seller shall assign all
proceeds of such taking to Purchaser to be used and applied as provided in the
Net Lease, and the same shall have the sole right to settle any claim in
connection with the Premises.

18. Failure to Convey

(a) In the event of any default on the part of Purchaser, Seller waives any
claim, at law or in equity, either against Purchaser or against any person,
known or unknown, disclosed or undisclosed, except that, upon a default by
Purchaser hereunder, provided Seller is not in default hereunder, Seller shall
be entitled to terminate this Agreement and to retain the Deposit as liquidated
damages and such retention shall constitute Seller’s role and absolute remedy at
law and in equity.

(b) In the event that for any reason Seller is unable or unwilling to convey
title to the Premises in accordance with the terms of this Agreement, then
Purchaser, in its sole discretion, may elect either to: (a) terminate this
Agreement, or (b) accept such title as Seller can convey, and waive any
conditions to Purchaser’s obligations hereunder, in which event Seller shall
make the deliveries provided for herein to Purchaser to the extent that Seller
is able to do so, without reduction in the Purchase Price. In the event of any
refusal or inability on the part of Seller to convey title pursuant hereto or to
convey such title as it is able to deliver and is acceptable to Purchaser, then,
in addition to all other rights hereunder, Purchaser shall be entitled to pursue
any and all remedies available to Purchaser at law or in equity including,
without limitation, an action for specific performance to compel Seller to
convey the Premises pursuant to this Agreement and any claim for damages,
whether incidental or consequential,

19. Closing

The closing and delivery of the Deed (the Closing) shall take place at the
offices of Johnson Smith Hibbard and Wildman Law Firm, L.L.P. at 220 N. Church
Street Spartanburg, SC 2Q306 on or prior to the Outside Closing Date of
January 30, 2007 at 11:00 a.m. or at such earlier time and at such other place
as mutually shall be agreed upon.

20. Notices

All notices which may be required to be or are given by either party to the
other hereunder shall be in writing and shall be sent by Federal Express or
other similar national, reputable, overnight courier which provides proof of
delivery, to the parties at the addresses listed below:

 

(i)    to the Purchaser as follows:                  First National Holdings,
LLC                  c/o Donald B. Wildman, Manager                  220 North
Church Street, Suite 4                  Spartanburg, SC 29306   
              Telephone: (864) 582-8121                  Facsimile:
(864) 585-5328

 

15



--------------------------------------------------------------------------------

(ii)

   to the Seller as follows:                     First National Bank of the
South,                     a/k/a First National Bank of Spartanburg, a      
              division of First National Bank of the South      
              Attn: Jerry Calvert, President                     215 North Pine
Street                     Spartanburg, SC 29302                     Telephone:
(864) 594-5690                     Facsimile; (864) 594-5688   

The parties may at any time change the addresses or the attorneys to whom the
copies of the notices should be mailed by sending written notice to the other
party of such change in the manner hereinabove provided. Notices shall be deemed
to be received on the next business day after the day of sending.

21. Escrow

Intentionally Omitted.

22. Miscellaneous

(a) This Agreement constitutes the entire agreement between the parties and
incorporates and supersedes all prior negotiations and discussions between the
parties.

(b) This Agreement cannot be amended, waived, or terminated orally, but only by
agreement in writing signed by the parties hereto.

(c) This Agreement, being negotiated and prepared in the State of South
Carolina, shall be interpreted and governed by the laws of said State, except
with respect to title issues, in which case the law of the jurisdiction in which
the Premises are located shall govern.

(d) Whenever in this Agreement there is a provision for the return or
disbursement of the Deposit, the provision shall be deemed to include all
interest earned thereon.

(c) This Agreement may be assigned by Purchaser without the consent of Seller
and, upon such assignment, Purchaser shall have no further liability hereunder.

 

16



--------------------------------------------------------------------------------

(f) The Caption headings in this Agreement are for convenience only and are not
intended to be part of this Agreement and shall not be construed to modify,
explain, or alter any of the terms, covenants, or conditions herein contained.

(g) All of the representations and warranties, if any, made by Purchaser and
Seller in this Agreement shall survive the closing hereunder and shall not be
merged therein. Notwithstanding anything to the contrary, Seller hereby
acknowledges and agrees that Purchaser has made no representation or warranty
with respect to any transaction contemplated hereby except as specifically and
expressly set forth in Paragraph 4(B) hereof and Purchaser has no obligation to
perform any covenant or obligation or to comply with any condition in connection
with this Agreement except as specifically and expressly set forth in this
Agreement.

(h) Notwithstanding anything to the contrary contained herein, in the event that
at any time between the date hereof and the Closing Date, Seller suffers or
there otherwise occurs with respect to Seller any material adverse economic or
financial change, Purchaser may elect to terminate this Agreement upon two
(2) days’ prior notice to Seller.

(i) On the Closing Date and from time to time thereafter, Seller shall execute
and deliver or cause the execution and delivery to Purchaser of such
assignments, deeds, agreements, consents, instruments, documents, and further
assurances as may be required by Purchaser in order to effect or confirm any of
the provisions of this Agreement, or the transactions intended to be
accomplished in connection herewith or to carry out the intent and purposes
hereof.

(j) If any instrument or deposit is necessary in order to obviate a defect in or
objection or exception to title, the following shall apply: (a) any such
instrument shall be in such form and shall contain such terms and conditions as
may be required by the Title Company to omit any defect, objection, or exception
to title, (b) any such deposit shall be made with the Title Company, and
(c) Seller agrees to execute, acknowledge, and deliver any such instrument or
cause the execution, acknowledgement, and delivery thereof and to make any such
deposit.

(k) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators,
successors, and assigns.

(1) All exhibits and schedules annexed hereto are hereby incorporated by
reference herein.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES ON FOLLOWING PAGE]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

WITNESSES:

  PURCHASER:   FIRST NATIONAL HOLDINGS, LLC

LOGO [g20302sig_01.jpg]

  By:  

LOGO [g20302sig_03.jpg] (Seal)

  Name:   Donald B. Wildman

LOGO [g20302sig_02.jpg]

  Title   Manager WITNESSES:   SELLER:

LOGO [g20302sig_07.jpg]

  FIRST NATIONAL BANK OF THE SOUTH   By:  

LOGO [g20302sig_06.jpg] (Seal)

  Name:   Jerry L. Calvert   Title   President & C.E.O. LOGO [g20302sig_05.jpg]
    Also known as:   FIRST NATIONAL BANK OF SPARTANBURG, a division of First
National Bank of the South

LOGO [g20302sig_07.jpg]

  By:  

LOGO [g20302sig_06.jpg] (Seal)

  Name:   Jerry L. Calvert

LOGO [g20302sig_05.jpg]

  Title   President & C.E.O.

 

18



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTIONS

North Pine Street Property:

ALL those lots, pieces or parcels of land with improvements located thereon,
located, lying and being in the City of Spartanburg, Spartanburg County, South
Carolina on the western side of North Pine Street US Highway 176 (R/W varies),
containing 2.98 acres, more or less, and being more particularly shown on plat
of survey made for First National Holdings, LLC dated November 15, 2006, last
revised January 11, 2007, by Site Design, Inc. (Joe F. Gosnell, P.L.S. S. C.
Reg. No. 16501) recorded February     , 2007 in Plat Book                 , at
Page                  in the Spartanburg County Register of Deeds Office, to
which plat reference is hereby made for a more complete and particular
description and with the following metes and bounds, to-wit:

COMMENCING at an old nail in curb located 412.3 feet more or less, from that
intersection of the rights of way of North Pine Street US Highway 176 and Saint
John Street along a tie line of N 26-40-00 W said point being the POINT OF
BEGINNING (P.O.B.);

From said P.O.B. and leaving the right of way of North Pine Street, thence S.
89-45-19 W. 107.01 feet to IPO ½” rebar; thence S. 38-31-44 W. 166.32 feet to
IPO ½” rebar; thence S. 12-59-37 W. 25.33 feet to IPO ½” rebar; thence S.
35-29-00 W. 75.79 feet to IPO ½” rebar; thence S. 52-05-04 E. 32.61 feet to IPO
½” rebar; thence S. 13-06-08 W. 51.59 feet to IPO ½” rebar located on the right
of way of Saint John Street; thence along the right of way of Saint John Street
N 66-50-29 W 38.22 feet to a point; thence N. 67-50-04 W. 59,33 feet to an Old
Nail & Cap; thence leaving the right of way of Saint John Street N. 18-46-19 E.
26.44 feet to an Old Nail & Cap; thence N. 18-43-06 E. 35.75 feet to old RR
Spike; thence N. 15-39-05 E. 67.76 feet to old RR Spike; thence N. 14-44-54 E.
35.50 feet to Old RR Spike; thence N, 12-24-45 E. 10.53 feet to Mag Nail Set;
thence N. 04-54-04 E. 59,93 feet to Old Nail & Cap; thence S. 06-09-50 W. 24.47
feel to a point; thence S. 69-55-21 W. 56.48 feet to IPO 3/8” rebar; thence N,
13-27-48 W. 56,90 feet to IPO 1/4” SR Bent; thence N. 69-25-42 E. 75.13 feet to
Mag Nail Set; thence N. 06-09-50 E. 75.15 feet to point; thence S. 68-36-40 W.
103.38 feet to IPO ½” rebar; thence N. 13-16-11 W. 54.19 feet to IPO ½” RB Bent;
thence N. 13-18-21 W. 68.46 feet to IPO ½” rebar; thence N. 70-10-40 E. 68.16
feet to IPS 5/8” rebar; thence N. 14-34-32 W. 16.95 feet to IPO 5/8” solid rod;
thence N. 16-19-51 W. 49.62 feet to an IPO ½” solid rod; thence N. 68-31-30 E.
28,22 feet to IPO ½” rebar; thence N. 14-14-23 W. 127.74 feet to Old Mag Nail;
thence along the right of way of Greenleaf Street 20’ R/W, thence N. 75-43-34 E.
50.38 feet to IPO ½” rebar, thence N. 77-29-16 E. 50.95 feet to IPO ½” rebar,
thence N. 74-51-16 E. 9.39 feet to IPO ½” R. B. Bent located on the right of way
of North Pine Street US Highway 176; thence along the right of way of North Pine
Street US Highway 176 the following two (2) calls: S. 28-35-12 E. 113.16 feet to
IPO ½” rebar; S. 26-40-00 E. 414,60 feet to Old Nail in Curb and the P.O.B.

 



--------------------------------------------------------------------------------

Derivations:

A portion of the above described property was heretofore conveyed to First
National Bank of Spartanburg, Div. of First National Bank of the South by deed
of Robbin Waldrop and Gracie Sue Waldrop recorded on February 8, 2005 in Deed
Book 82-G, at Page 702, aforesaid records.

Tax Map Number:

7-12-07-158.00

A portion of the above described property was heretofore conveyed to First
National Bank of the South by deed of Bobby J. Crump recorded October 13, 2005
in Deed Book 84-D, at Page 524, aforesaid records.

Tax Map Number: 7-12-07-161.00

A portion of the above described property was heretofore conveyed to First
National Bank of the South by deeds recorded in the Office of the Register of
Deeds for Spartanburg County, S. C. in Deed Book 72-G at Page 464; Deed Book
72-G at Page 465; and Deed Book 72-G at Page 466.

Tax Map Numbers: P/O 7-12-07-147.00; P/0 7-12-07-147.01 and also 7-12-07-157.00

A portion of the above described property was heretofore conveyed to FIRST
NATIONAL BANK OF SPARTANBURG by deed of HBJ PROPERTIES, A SOUTH CAROLINA GENERAL
PARTNERSHIP, dated February 22, 2000, recorded in the Office of the Register of
Deeds for Spartanburg County, S. C. in Deed Book 71-N, at Page 609.

Tax Map Number: 7-12-07-168.00

A portion of the above described property was heretofore conveyed to First
National Bank of Spartanburg by deed recorded in the Office of the Register of
Deeds for Spartanburg County, S. C. in Deed Book 83-G at Page 402.

Portions of the above described property was heretofore conveyed to First
National Bank of Spartanburg by Road Closure Order recorded in Deed Book 72-F at
Page 624.)

Tax Map Number: 7-12-07-156.00

 



--------------------------------------------------------------------------------

A portion of the above described property was heretofore conveyed to First
National Bank of Spartanburg by deed recorded in the Office of the Register of
Deeds for Spartanburg County, S. C. in Deed Book 84-E at Page 180.

Portions of the above described property was heretofore conveyed to First
National Bank of Spartanburg by Road Closure Order recorded in Deed Book 84-P at
Page 302.)

Tax Map Numbers: 7-12-7-153.00 and 7-12-7-154.00

Boiling Springs Road Property:

ALSO: ALL that lot, piece or parcel of land located in the State of South
Carolina, County of Spartanburg, at Boiling Springs, located at the northeastern
quadrant of the intersection of Boiling Springs Road (S. C. Highway No. 9) and
Swain Avenue, containing 0.946 acres, more or less, and being more particularly
shown on plat of survey made for First National Bank of Spartanburg dated
August 15, 2000 by John Robert Jennings, P.L.S., Surveyor, recorded December 27,
2000 in Plat Book 149, at Page 360 in the Office of the Register of Deeds for
Spartanburg County, S. C, See also “ALTA / ACSM Land Title Survey” prepared for
First National Holdings, LLC by Joe F. Gosnell, P.L.S., South Carolina Reg.
No. 16501 of Site Design, Inc., dated November 7, 2006, last revised on
February 8, 2007 (the “Survey”) showing said parcel as having the following
metes and bounds, to-wit:

Commencing at an iron pin old 3/4” open top located on the right of way of
Boiling Springs Road (SC Hwy 9) (45’ R/W from C/L) as shown on said Survey and
being the Point of Beginning (POB).

From said POB, thence along the Boiling Springs Road right of way the following
three calls: N. 32-57-13 W. 93.14 feet to IPS 5/8” rebar, N. 33-39-21 W. 84.29
feet to IPS 5/8” rebar, N. 07-29-08 E. 11.91 feet to IPS 5/8” rebar; thence
along the 40’ right of way of Swain Avenue the following two calls: N. 49-22-15
E. 172.49 feet to Mag Nail Set, N. 49-24-00 E. 44.51 feet to IPS; thence leaving
said right of way and running S. 33-18-35 E. 184.79 feet to IPO 1/2” rebar;
thence S. 49-09-22 W. 21.53 feet to IPO 1/2” rebar; thence S. 49-13-08 W. 203.46
feet to IPO 3/4” open top and POB, and containing 41,214 square feet, 0.95
acres, more or less.

This being the same property heretofore conveyed to FIRST NATIONAL BANK OF
SPARTANBURG by deed of PATRICK A. T1NSLEY dated December 21, 2000, recorded
December 27, 2000 in Deed Book 73-D, at Page 422, aforesaid records.

Tax Map Number: 2-44-10-053.00

Property Address: 3090 Boiling Springs Road; Boiling Springs, SC



--------------------------------------------------------------------------------

EXHIBIT “A” LEGAL DESCRIPTION CONTINUED:

THESE BEING THE SAME PROPERTIES HERETOFORE CONVEYED TO FIRST NATIONAL HOLDINGS,
LLC, A SOUTH CAROLINA LIMITED LIABILITY COMPANY, BY DEED OF FIRST NATIONAL BANK
OF THE SOUTH, ALSO KNOWN AS FIRST NATIONAL BANK OF SPARTANBURG, A DIVISION OF
FIRST NATIONAL BANK OF THE SOUTH DATED FEBRUARY 6, 2007, AND RECORDED IN THE
OFFICE OF THE REGISTER OF DEEDS FOR SPARTANBURG COUNTY, S. C. IN DEED BOOK
                    , at PAGE                     .

 



--------------------------------------------------------------------------------

EXHIBIT “B”

Form of Net Lease

 

22



--------------------------------------------------------------------------------

State of South Carolina   )   ) County of Spartanburg   )

LEASE

THIS LEASE entered into this 16th day of February, 2007, by and between First
National Holdings, LLC, having an office c/o Donald B. Wildman, 220 North Church
Street, Spartanburg, SC 29306, (hereinafter called the “Landlord”) and First
National Bank of the South, having an office at c/o President, 215 North Pine
Street, Spartanburg, SC 29304, (hereinafter called the “Tenant”).

Upon the terms and subject to the conditions hereinafter set forth, the Landlord
leases to the Tenant and the Tenant leases from the Landlord, the property
hereinafter described:

1. The Leased Premises

(a) The property hereby leased to the Tenant is the tract or tracts of land (the
Land) situated in the County of Spartanburg and State of South Carolina more
particularly described in Exhibit A annexed hereto and by this reference made a
part hereof, together with buildings with its usable space depicted in Schedule
A annexed hereto and other improvements now or hereafter located thereon
(collectively, the Improvements).

The Land and Improvements leased hereunder, together with all Landlord’s right,
title, and interest, if any, in and to all easements and other appurtenances
thereto, hereinafter sometimes collectively referred to as the Leased Premises,
are demised and let subject to (a) the rights of any parties in possession
thereof and the existing state of the title thereof as of the commencement of
the term of this Lease, (b) any state of facts which an accurate survey or
physical inspection thereof might show, (c) all zoning regulations,
restrictions, rules, and ordinances, building restrictions and other laws and
regulations now in effect or hereafter adopted by any governmental authority
having jurisdiction, and (d) with respect to the Improvements, their condition
as of the commencement of the term of this Lease, without representation or
warranty by Landlord. Tenant represents to Landlord that Tenant has examined the
title to and the physical condition of the Leased Premises prior to the
execution and delivery of this Lease and has found the same to be satisfactory
for all purposes hereof, and Tenant accepts the title and condition of the
Leased Premises in their respective, present condition “as is”.

Landlord makes no representation or warranty with respect to the condition of
the Leased Premises or its fitness or availability for any particular use, and
Landlord shall not be liable for any latent or patent defect therein. Tenant
shall be liable for the completion of all remaining construction of the Premises
in accordance with that certain Agreement between First National Bank of
Spartanburg as Owner and Roebuck Buildings Company as Contractor dated June 5,
2006 (the “Construction Contract”).

2. Term and Extension Options

(a) The Initial Term of this Lease shall be for a period commencing on the
commencement date of this Lease as mutually agreed upon by the parties and
terminating on the twentieth-fifth (25th) anniversary thereof, plus the number
of

 

1



--------------------------------------------------------------------------------

days necessary to end the term on the last day of a calendar month or on such
earlier date upon which said term may expire or be terminated pursuant to any of
the conditions of limitation or other provisions of this Lease, or pursuant to
the provisions of any present or future constitution, law, statute, ordinance,
rule, regulation, other governmental order, or controlling judicial
determination of any federal, state, local, municipal, or other governmental
body, agency, or authority having or asserting jurisdiction, and all
departments, commissions, boards, and officers thereof (collectively, the Laws).

(b) Provided the Tenant shall keep, observe, and perform all of the terms,
covenants, and conditions of this Lease on Tenant’s part to be kept, observed,
and performed, Tenant shall have the right to extend the term of this Lease for
one (1) consecutive period of five (5) Lease Years (hereinafter referred to as
the First Extended Term), provided Tenant shall notify Landlord, in writing, by
registered or certified mail, return receipt requested, not less than twelve
(12) months prior to the expiration of the then existing term hereof, that
Tenant elects to extend the term of this Lease, and provided further that this
Lease, as extended, shall be upon the same terms, covenants, and conditions as
are contained herein, except as to the duration of the term hereof, the fixed
annual Minimum Rental rate amount and any other provisions of this Lease which
by their terms are applicable only to any portions of the term and excluding any
further option of extension. Failure to comply with the provisions of this
paragraph shall be deemed a complete waiver of the options herein granted.

3. Fixed Annual Minimum Rental

Tenant covenants to pay Landlord, without previous demand therefor, and without
any setoff or deduction whatsoever, a net fixed annual minimum rent (the Minimum
Rental) for each year of the Initial Term and any Extended Term of this Lease,
payable in equal monthly installments, in advance on or before the first
(1st) day of each and every calendar month during the term of this Lease in
amounts as provided on Schedule B annexed hereto and by this reference made a
part hereof. The Minimum Rental for the Extended Term, if the option to extend
is exercised by the Tenant, shall be calculated based upon the formula as set
forth in Schedule B annexed hereto and by reference made a part hereof.

In the event that the term of this Lease does not commence on the first day of a
calendar month, the installment of Minimum Rental for the partial calendar month
at the commencement of the term of this Lease shall be prorated on the basis of
the number of days of the term within such calendar month. The first installment
of Minimum Rental shall be paid simultaneously with the execution of this Lease.
Landlord may, at its option, upon fifteen (15) days’ prior notice, direct Tenant
to pay all or any portion of the Minimum Rental directly to the holder of any
mortgage on the Leased Premises and to pay the balance of the Minimum Rental, if
any, to Landlord.

4. Utilities

Tenant shall furnish, at its own expense, all utilities of every type and nature
required by it in its use of the Leased Premises and shall pay or cause to be
paid, when due, all bills for water, sewerage, heat, gas, electricity, and other
utilities, if any, used on, in connection with, or chargeable against the Leased
Premises until the termination of this Lease, and all bills for utility charges
relating to the Leased Premises or the use thereof and imposed on users of
utilities, whether or not such charges shall relate to services or benefits
available to the Tenant during the term of this Lease, and the Tenant shall
indemnify and save harmless the Landlord from and against any loss, cost, and
expense in connection therewith.

 

2



--------------------------------------------------------------------------------

5. Additional Rent

(a) It is the purpose and intent of the Landlord and Tenant that the rent
payable hereunder shall be net to the Landlord so that this Lease shall yield,
net to the Landlord, the rents specified herein in each year during the term of
this Lease. Tenant shall pay promptly when due or make reimbursement to
Landlord, as additional rent, for all taxes imposed upon Tenant’s rent, lease
and business operation, including, without limitation, all sales taxes, value
added taxes, documentary taxes, stamp taxes and other taxes assessed upon the
consideration to be received by Landlord for this Lease.

(b) Tenant also covenants to pay, before any fine, penalty, interest, or cost
may be added thereto for the non-payment thereof, as additional rent, all taxes
imposed upon the Leased Premises whether or not a result of Tenant’s rent, lease
and business operation, including, without limitation, all sales taxes, value
added taxes, documentary taxes, stamp taxes, real estate taxes, all other taxes
and assessments (including but not limited to, all assessments for public
improvements or benefits, whether or not commenced or completed within the term
of this Lease), water, sewer, and other rents, rates, and charges, charges for
public utilities, excises, levies, license, permit, and inspection fees and
other governmental charges, general and special, ordinary and extraordinary,
foreseen and unforeseen, of any kind and nature whatsoever, which at any time
prior to or during the term of this Lease may have been or may be assessed,
levied, confirmed, imposed upon, or grow or become due or payable out of or in
respect of, or become a lien on, the Leased Premises or any part thereof or any
appurtenance thereto, any personal property, the rent and income received by
Tenant from subtenants, any use, possession, or occupation of the Leased
Premises, or rentals or sales therefrom or activity conducted therein, such
franchises as may be appurtenant to the use or occupation of the Leased
Premises, this transaction or any document to which Tenant is a party creating
or transferring any right, title, or interest or estate in the Leased Premises
(all of the foregoing, together with any and all penalties and/or interest
thereon, and together with any and all premiums, being hereinafter sometimes
collectively referred to as Impositions, and any of the same being hereinafter
sometimes referred to as an Imposition).

Nothing herein contained shall require Tenant to pay income taxes assessed
against Landlord, or any capital levy, corporation franchise, excess profits,
estate, succession, inheritance, or transfer taxes of Landlord, unless such
taxes are imposed or levied upon or assessed as a total or partial substitute
for, or in lieu of, any other Imposition required to be paid by Tenant pursuant
to this Section 5(b), in which event same shall be deemed Impositions and shall
be paid by Tenant; provided, however, that if at any time during the term of
this Lease, the method of taxation shall be such that there shall be levied,
assessed, or imposed on Landlord a capital levy, gross receipts, or other tax
directly on the rents received therefrom and/or a franchise tax or an
assessment, levy, or charge measured by or based, in whole or in part, upon such
rents, the Leased Premises (including, but not limited to, the acquisition,
leasing, use, or value thereof) or the present or any future Improvements on the
Leased Premises or the construction thereof and/or measured in whole or in part
by Landlord’s income from the Leased Premises, if in computing such income there
is not allowed as a deduction any significant portion of the depreciation or
interest deductions allowed for federal income tax purposes, then all such
taxes, assessments, levies, and charges, or the part thereof so measured or
based, shall be deemed to be included within the term Imposition for the

 

3



--------------------------------------------------------------------------------

purposes hereof, but only to the extent that such taxes would be payable if the
Leased Premises were the only property of Landlord, and Tenant shall pay and
discharge the same as herein provided in respect of the payment of Impositions.
Tenant shall furnish to Landlord, promptly after payment of any real estate
taxes or premiums, and, with respect to any other Impositions, promptly upon
request of Landlord, official receipts or other satisfactory proof evidencing
payment of such Imposition. Upon Tenant’s failure to pay such Impositions, or
failure to provide proof of such payment, as above provided, or otherwise if,
as, and when required by a Mortgagee, Landlord shall have the right, at
Landlord’s option, to require Tenant to: (i) promptly deposit with Landlord
funds for the payment of current Impositions required to be paid by Tenant
hereunder; and (ii) also deposit one-twelfth (1/12th) of the current annual or
annualized Impositions as the case may be, or those of the preceding years if
the current amounts thereof have not been fixed, on the first day of each month
in advance, except that all additional funds required for any payments thereof
shall also be deposited as aforesaid on the first day of the month during which,
or at the end of which, an Imposition is due and payable without interest,
penalty, or liability, and any interest made available to Landlord earned on
such funds shall accrue for the benefit of Tenant.

(c) Notwithstanding anything to the contrary, additional rent shall not include
the following:

 

  (i) Principal or interest payments on late fees, points, closing cost, and any
other charges paid by Landlord for any mortgages, deeds of trust, or other
financing encumbrances;

 

  (ii) Leasing commissions payable by Landlord and advertising and promotional
expenditures associated with marketing space in the project;

 

  (iii) Deductions for depreciation for the project;

 

  (iv) Any attorneys’ fees and disbursements, recording costs, mortgage
recording taxes, title insurance premiums, title closurer’s gratuity and other
similar cost, incurred in connection with any mortgage financing or refinancing
or execution, modification or extension of any ground lease; loan repayment
penalty, premiums, fees or charges;

 

  (v) Salaries and all other compensation (including fringe benefits and other
direct and indirect personnel costs) of partners, officers and executives above
the grade of superintendent or building manager of Landlord or the managing
agent;

 

  (vi) Costs of repairs, replacements and alterations for which and to the
extent that Landlord is actually reimbursed therefor from any source;

 

  (vii) Costs and expenses directly resulting from the gross negligence or
willful misconduct of Landlord, its managing agent or its direct employees;

 

  (viii) Sums paid by Landlord for any indemnity, damages, fines, late charges,
penalties or interest for any late payment or to correct violations of building
codes or other laws, regulations or ordinances applicable to the project, except
for expenditures for repairs, maintenance and replacement

 

4



--------------------------------------------------------------------------------

 

or other items that would otherwise reasonably constitute a part of additional
rent or which are caused by or incurred as a result of Tenant’s use of the
Premises hereunder;

 

  (ix) Costs and expenses incurred by Landlord in connection with damage,
casualty or condemnation of all or a portion of the project.; provided, however,
that Landlord may include such cost and expenses as additional rent if Landlord
actually makes such repair and an insurance claim in connection therewith is not
made or insurance does not pay such claim as a result of Tenant’s actions or
omissions;

 

  (x) Costs actually reimbursed under the warranty of any general contractor,
subcontractor or supplies and realized by Landlord;

 

  (xi) Attorneys’ fees and disbursements, brokerage commissions, transfer taxes,
recording costs and taxes, title insurance and other similar charges incurred in
connection with the sale or transfer of an interest in Landlord or the project.

6. Use

(a) Tenant shall be permitted to use the Leased Premises for a commercial office
building, subject, to zoning ordinances, Laws, the orders, rules, and
regulations of the Board of Fire Insurance Underwriters and any similar bodies
having or asserting jurisdiction thereof now in effect or hereafter adopted by
any governmental authority having or asserting jurisdiction, and such
conditions, restrictions, and other encumbrances, if any, to which the Leased
Premises are subject at the time of execution and delivery hereof.

(b) Tenant shall not use or occupy or permit the Leased Premises to be used or
occupied, nor do or permit anything to be done in or on the Leased Premises or
any part thereof, in a manner that would in any way violate any of the Laws or
any certificate of occupancy affecting the Leased Premises or make void or
voidable any insurance then in force with respect thereto, or that may make it
impossible to obtain fire or other insurance thereon required to be furnished
hereunder by Tenant, or that will cause or be likely to cause structural injury
to any of the Improvements, or that will constitute a public or private nuisance
or waste. Nothing contained in this Lease and no action or inaction by Landlord
shall be deemed or construed to mean that Landlord has granted to Tenant any
right, power, or permission to do any act or to make any agreement that may
create, give rise to, or be the foundation for, any right, title, interest,
lien, charge, or other encumbrance upon the estate of Landlord in the Leased
Premises.

7. Compliance With Laws and Agreements

(a) Tenant shall, throughout the term of this Lease, and at Tenant’s sole cost
and expense, promptly comply, or cause compliance: (i) with all Laws, whether
present or future, foreseen or unforeseen, ordinary or extraordinary, and
whether or not the same shall be presently within the contemplation of Landlord
and Tenant or shall involve any change of governmental policy, or require
structural or extraordinary repairs, alterations, or additions, and irrespective
of the cost thereof, which may be applicable to the Leased Premises, and
(ii) with any agreements, contracts, easements, and restrictions (collectively,
the Restrictions) affecting the Leased Premises or any part thereof or the
ownership, occupancy,

 

5



--------------------------------------------------------------------------------

or use thereof (x) existing on the date hereof, other than, except as otherwise
provided herein, any Mortgage given by Landlord, or (y) hereafter created by
Tenant, or consented to or requested by Tenant.

(b) Except as expressly provided in subsection 12(f) of this Lease, no
abatement, diminution, or reduction in Minimum Rental, additional rent, or any
other charges required to be paid by Tenant pursuant hereto shall be claimed by
or allowed to Tenant for any inconvenience or interruption, cessation, or loss
of business caused directly or indirectly, by any present or future Laws, or by
priorities, rationing, or curtailment of labor or materials, or by war, civil
commotion, strikes, or riots, or any manner or thing resulting therefrom, or by
any other cause or causes beyond the control of Landlord or Tenant, nor shall
this Lease be affected by any such causes; and, except as expressly provided in
subsection 12(f) of this Lease, no diminution in the amount of the space used by
Tenant caused by legally required changes in the construction, equipment,
fixtures, motors, machinery, operation, or use of the Leased Premises shall
entitle Tenant to any abatement, diminution, or reduction of the rent or any
other charges required to be paid by Tenant pursuant to the terms of this Lease.

(c) The Tenant shall keep and maintain the Leased Premises in compliance with,
and shall not cause or permit the Leased Premises to be in violation of, any
federal, state, or local laws, ordinances or regulations relating to industrial
hygiene or to the environmental conditions (Hazardous Materials Laws) on, under,
about, or affecting the Leased Premises. The Tenant shall not use, generate,
manufacture, store, or dispose of on, under, or about the Leased Premises or
transport to or from the Leased Premises any flammable explosives, radioactive
materials, hazardous wastes, toxic substances, or related materials, including
without limitation any substances defined as or included in the definition of
hazardous substances, hazardous wastes, hazardous materials, or toxic substances
under any applicable federal or state laws or regulations (collectively referred
to hereinafter as Hazardous Materials).

The Tenant shall be solely responsible for, and shall indemnify and hold
harmless the Landlord, its directors, officers, employees, agents, successors,
and assigns from and against, any loss, damage, cost, expense, or liability
directly or indirectly arising out of or attributable to the use, generation,
storage, release, threatened release, discharge, disposal, or presence of
Hazardous Materials on, under or about the Leased Premises, including without
limitation: (i) all foreseeable consequential damages; (ii) the costs of any
required or necessary repair, cleanup, or detoxification of the Leased Premises,
and the preparation and implementation of any closure, remedial, or other
required plans; and (iii) all reasonable costs and expenses incurred by the
Lender in connection with clauses (i) and (ii), including, but not limited to,
reasonable attorneys’ fees. The Tenant shall, upon the request of the Landlord,
provide the Landlord with a bond or letter of credit, in form and substance
satisfactory to the Landlord, in an amount sufficient to cover the costs of any
required cleanup.

The Tenant shall, at its expense, take all necessary remedial action(s) in
response to the presence of any Hazardous Materials on, under, or about the
Leased Premises.

8. Maintenance and Repair

(a) Tenant shall promptly, throughout the term of this Lease, at Tenant’s cost
and expense, take good care of and maintain the Leased Premises and all parking
areas, roadways, sidewalks, and curbs, if any (to the extent the same are
subject to Tenant’s control and if, as, and when required by law), on, adjacent,
and appurtenant thereto, in

 

6



--------------------------------------------------------------------------------

good order and repair, and shall promptly remove all accumulated snow, ice, and
debris from any and all parking areas, roadways, sidewalks, and curbs located
upon or appurtenant to the Leased Premises and from any and all other sidewalks
and curbs adjacent to the Leased Premises.

(b) Tenant shall not commit or suffer to be committed any waste upon or about
the Leased Premises, and shall promptly at Tenant’s cost and expense, make all
necessary replacements, restorations, renewals, and repairs to the Leased
Premises and appurtenances thereto, whether interior or exterior, structural or
non-structural, ordinary or extraordinary, and foreseen or unforeseen, ordinary
wear and tear excepted. Repairs, restorations, renewals, and replacements shall,
to the extent possible, be at least equivalent in quality to the original work
or the property replaced, as the case may be. Tenant shall not make any claim or
demand upon or bring any action against the Landlord for any loss, cost, injury,
damage, or other expense caused by any failure or defect, structural or
non-structural, of the Leased Premises or any part thereof.

(c) Landlord shall not under any circumstances be required to build any
improvements on the Leased Premises, or to make any repairs, replacements,
alterations, or renewals of any nature or description to the Leased Premises or
to any of the Improvements, whether interior or exterior, ordinary or
extraordinary, structural or non-structural, foreseen or unforeseen, or to make
any expenditure whatsoever in connection with this Lease or to inspect or
maintain the Leased Premises in any way. By way of example and not to limit this
provision, the Landlord shall not under any circumstances be required to repair
or replace the roof. Tenant hereby waives the right to make repairs,
replacements, renewals, or restorations at the expense of Landlord pursuant to
any Laws.

(d) Tenant, at Tenant’s sold cost and expense, shall regularly monitor the
premises for the presence of mold or any conditions that reasonably can be
expected to give rise to mold (“Mold Conditions”), including, but not limited
to, observed or suspected instances of water damage, mold growth, repeated
complaints of respiratory ailments by Tenant’s employees or other occupants of
the Leased Premises, or any notice from a governmental agency of complaints
regarding the indoor air quality at the Leased Premises and shall promptly
notify Landlord in writing if Tenants suspects mold or Mold Conditions to exist
at the Leased Premises. In the event mold or Mold Conditions exist at the Leased
Premises, then Tenant, at Tenant’s sole cost and expense, shall promptly ensure
that mold remediation is conducted pursuant to applicable governmental laws,
regulations or guidelines and shall notify Landlord of the actions Tenant is
taking.

9. Changes, Alterations, and New Construction by the Tenant

(a) Tenant, at its sole cost and expense, shall have the right, at any time and
from time to time during the term of this Lease, to make changes and alterations
to the building or buildings on the Leased Premises or to construct new
buildings thereon or repair or replace any building or buildings damaged,
destroyed, or taken (all of the foregoing are hereinafter collectively called
Tenant Changes, and any of the foregoing is called a Tenant Change), subject,
however, in all cases, to the following:

(i) Landlord’s prior written consent shall be required in each instance of any
Tenant Change involving the structure or exterior of any building (which consent
shall not be unreasonably withheld; it shall not be unreasonable for Landlord to
withhold such consent if the same shall be in violation of any Mortgage, or if
any Mortgagee shall not give its consent to the same where its consent is
required by the terms of its Mortgage).

 

7



--------------------------------------------------------------------------------

(ii) In addition to the consent required under Section 9(a) (i) above, any
Tenant Change or Tenant Changes, whether or not structural or exterior,
involving an estimated cost of more than Fifty Thousand ($50,000.00) Dollars
shall require the prior written consent of any Mortgagee, if and as required by
such Mortgagee, and the prior written reasonable consent of the Landlord.

(iii) No Tenant Change shall be undertaken until the Tenant shall have procured
and paid for all required permits and authorizations of all municipal
departments and governmental subdivisions having jurisdiction; and, at Tenant’s
expense, the Landlord shall join in application for such permits and
authorizations whenever such action is necessary.

(iv) Any Tenant Change involving an estimated cost of more than Two Hundred
Twenty Five Thousand ($225,000.00 ) Dollars to the N. Pine Street Premises shall
be conducted under the supervision of a licensed architect or engineer selected
by Tenant and shall be made in accordance with detailed plans and specifications
(the Plans and Specifications) and cost estimates prepared by such architect or
engineer and approved in writing by the Landlord, which approval Landlord agrees
not unreasonably to withhold. Any Tenant Change involving an estimated cost of
more than Fifty Thousand ($50,000.00) Dollars to the Boiling Springs Premises
shall be conducted under the supervision of a licensed architect or engineer
selected by Tenant and shall be made in accordance with detailed plans and
specifications (the Plans and Specifications) and cost estimates prepared by
such architect or engineer and approved in writing by the Landlord, which
approval Landlord agrees not unreasonably to withhold.

(v) Any Tenant Change shall be made promptly and in a good workmanlike manner
and in compliance with all applicable permits and authorizations and building
and zoning laws and all Laws and in accordance with the orders, rules, and
regulations of the Board of Fire Insurance Underwriters and any other body
hereafter exercising similar functions having or asserting jurisdiction over the
Leased Premises.

(vi) The cost of any Tenant Change shall be paid in cash or its equivalent by
the Tenant, so that the Leased Premises shall at all times be free of liens for
labor or materials supplied or claimed to have been supplied to the Leased
Premises,

(vii) Except with respect to any Tenant’s Property, any such Tenant Change shall
immediately upon incorporation into the Leased Premises be and become the
property of the Landlord, subject to the leasehold rights of the Tenant
hereunder.

(viii) Tenant shall carry all necessary Workers’ Compensation Insurance and
shall furnish Landlord with evidence of any and all such coverage upon request,

(ix) If any Tenant Change is undertaken by Tenant pursuant to the provisions of
Section 11 or 12 of this Lease, then each request for payment shall be made on
thirty (30) days’ prior notice to Landlord and Mortgagee and shall be
accompanied by a certificate to be made by the supervising architect or
engineer, stating (a) that all of the work completed has been done in material
compliance with the approved Plans and Specifications, (b) that the sum
requested is justly required to reimburse the Tenant for payments by the Tenant
to, or is justly due to, the contractor,

 

8



--------------------------------------------------------------------------------

subcontractors, materialmen, laborers, engineers, architects, or other persons
rendering services or materials for the work (giving a brief description of such
services and materials), and that, when added to all sums previously paid out by
the Landlord, it does not exceed ninety (90%) percent of the value of the work
done to the date of such certificate, with final payment of the balance of the
cost of the work to be made upon certification by the supervising architect or
engineer, and by the Mortgagee’s architect, as to completion materially in
accordance with the approved Plans and Specifications, and (c) that the amount
of such proceeds remaining in the hands of the Landlord will be sufficient on
completion of the work to pay for the same in full (giving in such reasonable
detail as Landlord may require an estimate of the cost of such completion);

(x) If any Tenant Change involving an estimated cost in excess of Fifty Thousand
($50,000.00) Dollars is undertaken by Tenant pursuant to the provisions of
Section 11 or 12 of this Lease, then each request for reimbursement shall be
accompanied by waivers of lien and/or sworn statements which shall be
satisfactory to Landlord and Mortgagee, covering that part of the work for which
payment or reimbursement is being requested, and by a search prepared by a title
company or by other evidence, satisfactory to Landlord and Mortgagee, that there
has not been filed with respect to any part of the Leased Premises any
mechanics’ or other lien or instrument for the retention of title in respect of
any of the work not discharged of record, and, if and as requested by, and
satisfactory to, Landlord or any Mortgagee, title policy endorsements sufficient
to evidence the foregoing and insure the priority of the requesting party’s
interest in the Leased Premises;

(xi) If any Tenant Change involving an estimated cost in excess of Two Hundred
Twenty Five Thousand ($225,000.00) Dollars is undertaken by Tenant pursuant to
this Section 9 of this Lease relating to the N. Pine Street Premises, then the
request for any payment after the work has been completed shall be accompanied
by such certificates, permits, and licenses required by any Laws and such other
instruments and agreements as Landlord or any Mortgagee shall reasonably
require; and if any Tenant Change involving an estimated cost in excess of Fifty
Thousand ($50,000.00) Dollars is undertaken by Tenant pursuant to this Section 9
of this Lease relating to the Boiling Springs Premises, then the request for any
payment after the work has been completed shall be accompanied by such
certificates, permits, and licenses required by any Laws and such other
instruments and agreements as Landlord or any Mortgagee shall reasonably
require;

(xii) No Tenant Change shall tie-in or connect the Leased Premises or any
Improvements thereon with any property outside the Leased Premises without the
prior written consent of the Landlord; and

(xiii) No Tenant Change shall reduce the value of the Leased Premises or impair
the structural integrity of any building comprising a part of the Leased
Premises.

(xiv) In connection with any Tenant Change undertaken pursuant to the provisions
of Section 11 or 12 of this Lease, or in connection with any Tenant Change
involving an estimated cost in excess of Two Hundred Twenty Five Thousand
($225,000.00) Dollars relating to the N. Pine Street Premises and Fifty Thousand
($50,000.00) Dollars relating to the Boiling Springs Premises undertaken
pursuant to the provisions of Section 9 of this Lease, Landlord may, and, in
connection with any Tenant Change undertaken pursuant to the provisions of this
Section 9 or of

 

9



--------------------------------------------------------------------------------

Section 11 or 12 of this Lease, any Mortgagee may, require Tenant to post a bond
or other security reasonably satisfactory to Landlord and satisfactory to
Mortgagee, as the case may be, to insure the completion of such Tenant Change.

(xv) Whenever in this Section 9 of this Lease the consent or approval of
Landlord is required, or the Landlord is otherwise entitled to exercise any
right in connection with any Tenant Change undertaken pursuant to the provisions
of this Section 9 involving an estimated cost in excess of a certain amount
(each such amount, a Tenant Change Threshold Amount), such Tenant Change
Threshold Amount shall be deemed to have been increased or decreased, as the
case may be, as of the first day of each Lease Period, by an amount equal to the
change, expressed as a percentage, between the Base Price Index and the Price
Index as of the last day of the calendar month immediately preceding such Lease
Period, without regard to any prior adjustments undertaken pursuant to this
subparagraph. Notwithstanding anything to the contrary, no Tenant Change
Threshold Amount as provided in this Section 9 shall be deemed to have been
increased or decreased for purposes of determining whether the consent or
approval of any Person other than Landlord is required or whether any person
other than Landlord is entitled to exercise any other right in connection with
any Tenant Change, it being the intent and understanding of Tenant that no right
or privilege of any other Person other than the Landlord shall be, or be deemed
to be or have been, affected, altered, changed, or modified in any way
whatsoever as a result of the operation of this subparagraph. For purposes of
this Section, Base Price Index shall mean the Price Index as it exists on the
last day of the calendar month in which this Lease is executed. For purposes of
this Section, Price Index shall mean the Consumer Price Index (All Urban
Consumers, U.S. City Average, All Items(CPI-U)), issued by the Bureau of Labor
Statistics of the United States Department of Labor. In the event the CPI-U is
discontinued, Landlord will select another nationally recognized published index
of similar statistical information.

(b) Notwithstanding anything to the contrary contained in this Lease, Tenant
shall not, without Landlord’s prior written approval, make any alteration or
change to the Leased Premises which would decrease the size of, or decrease the
square foot floor area of, any building comprising a part of the Leased
Premises.

10. Indemnity and Public Liability Insurance

(a) Tenant shall at all times indemnify Landlord for, defend Landlord against,
and save Landlord harmless from, any liability, loss, cost, injury, damage, or
other expense or risk whatsoever that may occur or be claimed by or with respect
to any person(s) or property on or about the Leased Premises and resulting
directly or indirectly from the use, misuse, occupancy, possession, or
unoccupancy of the Leased Premises by Tenant or any concessionaires, subtenants,
or other persons claiming through or under Tenant, or their respective agents,
employees, licensees, invitees, guests, or other such persons, or from the
condition of the Leased Premises. Tenant shall, at its cost and expense, defend
against any and all such actions, claims, and demands and shall indemnify
Landlord for all costs, expenses, and liabilities it may incur in connection
therewith. Landlord shall not in any event whatsoever be liable for any injury
or damage to the Leased Premises or to the Tenant or to any concessionaires,
subtenants, or other persons claiming through or under Tenant, or their
respective agents, employees, licensees, invitees, guests, or other such
persons, or to any property of any such persons. Tenant shall not make any claim
or demand upon, or institute any action against, the Landlord as a result of
such injury or damage.

 

10



--------------------------------------------------------------------------------

(b) Tenant, at its cost and expense, shall obtain and maintain in force
throughout the term of this Lease, comprehensive general liability insurance
against any loss, liability, or damage on, about, or relating to the Leased
Premises, with limits of not less than Five Million ($5,000,000.00 ) Dollars for
death or injuries to one person and not less than Five Million ($5,000,000.00)
Dollars for death or injuries to two or more persons in one occurrence, and not
less than Five Million ($5,000,000.00) Dollars for damage to property (all of
the foregoing being hereinafter sometimes collectively referred to as the
Liability Insurance). All such Liability Insurance obtained and maintained by
Tenant shall name both Landlord and Tenant as the parties therein and shall be
obtained and maintained from and with a reputable and financially sound
insurance company(ies) reasonably acceptable to Landlord, authorized to issue
such insurance in the State in which the Leased Premises is located.

(c) The policies of insurance required hereunder this Lease shall contain an
agreement by the insurer that it will not cancel or modify such policy except
after thirty (30) days’ prior written notice to Landlord and any Mortgagees by
certified mail, return receipt requested. Not less than thirty (30) days prior
to the expiration of any such insurance policy, Tenant shall deliver to Landlord
a certificate evidencing the replacement or renewal thereof.

(d) Tenant shall furnish Landlord with duplicate original(s) or original
certificate(s) of such insurance policies, including renewal and replacement
policies, together with written evidence that the premiums therefor have been
paid. It is understood and agreed that said policies may be blanket policies
covering other locations operated by Tenant, its affiliates, or subsidiaries,
provided that such blanket policies otherwise comply with the provisions of this
Section 10.

(e) Tenant shall comply, notwithstanding any other provision, with the
requirements of any Mortgages relating to the insurance and to the proceeds of
insurance maintained and required to be maintained by Tenant pursuant to the
provisions of Section 10 and 11 of this Lease.

11. Insurance for Damage or Destruction and Workers’ Compensation

(a) The Tenant shall, throughout the term of this Lease, at its own cost and
expense, obtain and maintain in full force and effect and in the name of Tenant,
Landlord and, if so requested by Landlord, any Mortgagees (except that Landlord
and any Mortgagee need not be named on any Workers’ Compensation policy):

(i) all risks insurance, including, but not limited to, collapse, loss, or
damage occasioned by fire, the perils included in the so-called extended
coverage endorsement, vandalism, and malicious mischief, and water damage, and
containing Replacement Cost, Agreed Amount and, if obtainable, Demolition and
Increased Cost due to Ordinance endorsements covering the Improvements and all
replacements and additions thereto, and all fixtures, equipment, and other
personal property therein; the foregoing coverage shall be provided in amounts
sufficient to provide one hundred (100%) percent of the full replacement cost of
the Improvements and shall be determined from time to time, but not more
frequently than once in any thirty-six (36) calendar months unless otherwise
reasonably requested by a Mortgagee, at Tenant’s expense, at the request of the
Landlord, by any appraiser selected by Tenant and approved by Landlord and the
insurance carrier;

 

11



--------------------------------------------------------------------------------

(ii) if a sprinkler system shall be located in the Leased Premises, sprinkler
leakage insurance in amounts reasonably satisfactory to Landlord and any
Mortgagees;

(iii) such other insurance and in such amounts as may from time to time be
required by a Mortgagee;

(iv) Boiler and Machinery Broad Form policy covering explosion insurance in
respect of steam and pressure boilers and similar apparatus, if any, located on
the Leased Premises in an amount equal to one hundred (100%) percent of the full
replacement cost of the Improvements;

(v) war risk insurance as and when such insurance is obtainable from the United
States Government or any agency or instrumentality thereof, and a state of war
or national or public emergency exists or threatens, and in an amount not less
than the full insurable value of the Leased Premises;

(vi) the Liability Insurance as provided in Section 10 of this Lease;

(vii) Workers’ Compensation insurance subject to statutory limits or better in
respect of any work or other operations on or about the Leased Premises;

(viii) such other insurance with respect to the Leased Premises and in such
amounts as Landlord from time to time may reasonably request against such other
insurable hazards which at the time in question are commonly insured against in
the case of property similar to the Leased Premises;

(ix) during the performance of any construction, broad form Builder’s All-Risk
insurance; and

(x) Loss of rents insurance with respect to the rent payable for the one year
period following the occurrence of any insurable event or any casualty.

(b) All such insurance described in subparagraph (a) of this Section 11 shall:

(i) be obtained from and maintained with reputable and financially sound
insurance company(ies) reasonably acceptable to Landlord and any Mortgagees,
authorized to issue such insurance in the State in which the Leased Premises are
located;

(ii) be on and/or contain such terms and conditions as shall be satisfactory to
Landlord and to any Mortgagees;

(iii) provide that the proceeds of any loss shall be payable to Landlord (but to
be held in escrow by any recognized financial institution selected by Landlord),
or, if Landlord so requests, to any Mortgagees in accordance with this Lease;

(iv) contain an agreement by the insurer that it will not cancel or modify such
policy except after thirty (30) days’ prior written notice to Landlord and any
Mortgagees by certified mail, return receipt requested; and

(v) contain an agreement, if obtainable, that any loss otherwise payable
thereunder shall be payable notwithstanding any act or negligence of Landlord or
Tenant which might, absent such agreement, result in a forfeiture of all or part
of the payment of such loss.

 

12



--------------------------------------------------------------------------------

(c) Not less than thirty (30) days prior to the expiration of any such insurance
policy, Tenant shall deliver to Landlord a certificate evidencing the
replacement or renewal thereof,

(d) The Tenant shall furnish Landlord and any Mortgagees with duplicate
original(s) or original certificate(s) together with true copy(ies) of all such
insurance policies described in subparagraph (a) of this Section 11, including
renewal and replacement policy(ies), together with written evidence that the
premiums therefor have been paid. It is understood and agreed that said policies
may be blanket policies covering other locations operated by Tenant, its
affiliates, or subsidiaries, provided that such blanket policies otherwise
comply with the provisions of this Section 1.1, and provided further that such
policies shall provide for a reserved amount thereunder with respect to the
Leased Premises so as to assure that the amount of insurance required by the
provisions of this Section 11 will be available notwithstanding any losses with
respect to other property covered by such blanket policies.

(e) If any portion of the Leased Premises is damaged or destroyed by fire or
other casualty, Tenant shall forthwith give notice thereof to Landlord, and
Tenant shall, at its cost and expense, forthwith repair, restore, rebuild, or
replace the damaged or destroyed Improvements, fixtures, or equipment, and
complete the same as soon as reasonably possible, to the condition they were in
prior to such damage or destruction, except for such changes in design or
materials as may then be required by Law. The Landlord, in such event, shall, to
the extent and at the times the insurer and any Mortgagees make the proceeds of
the insurance available, reimburse the Tenant for the costs of making such
repairs, restoration, rebuilding, and replacements, provided further that said
reimbursements need be made only under such conditions that the Landlord and any
Mortgagees are assured that at all times the Leased Premises shall be free of
liens or claims of liens by reason of such work, and provided further that the
portion of the proceeds paid out at any time shall not exceed the value of the
actual work and materials incorporated in the repaired, restored, rebuilt, or
replaced Leased Premises, and that the conditions described in Section 9 are
complied with. To the extent, if any, that the proceeds of insurance made
available as aforesaid are insufficient to pay the entire cost of making such
repairs, restoration, rebuilding, and replacements, and notwithstanding the
expiration or termination of the term of this Lease, the Tenant shall pay the
amount by which such costs exceed the insurance proceeds made available as
aforesaid. Any surplus of insurance proceeds over the cost of restoration, net
of all expenses incurred by Landlord in connection with the administration
thereof, shall be promptly paid over to the Tenant,

(f) In the event of any damage to or destruction of the Leased Premises, Tenant
shall promptly notify Landlord and any Mortgagees and shall file prompt proof of
loss to the relevant insurance company(ies).

(g) The obligation to pay the rent provided for herein and to otherwise perform
Tenant’s obligations hereunder shall continue unabated by reason of such damage
or destruction; that is, there shall be no abatement or diminution of rent or
release from any of Tenant’s obligations hereunder by reason of such damage or
destruction regardless of the period of time, if any, during which the Leased
Premises or any part thereof remain untenantable, any Laws to the contrary
notwithstanding, except to the extent Landlord shall actually receive the
proceeds of rent insurance as its sole property.

 

13



--------------------------------------------------------------------------------

(h) The provisions and requirements of all of Section 9 shall apply with respect
to any repairing, restoring, rebuilding, or replacing made pursuant to this
Section 11; and same shall be made in accordance with the Plans and
Specifications to the extent required hereunder.

(i) As to any loss or damage which may occur upon the property of a party hereto
and be collected under any insurance policy(ies), such party hereby releases the
other from any and all liability for such loss or damage to the extent of such
amounts collected.

(j) Tenant shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be furnished by Tenant
under Sections 10 and 11 of this Lease, unless Landlord, and with respect to the
insurance described in Section 11, any Mortgagees designated by Landlord, are
included therein as named insureds, with loss payable as in said Sections
provided. Tenant shall immediately notify Landlord whenever any such separate
insurance is taken out and shall deliver to Landlord duplicate original(s)
thereof, or original certificate(s) evidencing the same with true copies
thereof, as provided in this Lease.

12. Condemnation and Rejectable Offer

(a) In the event that at any time during the term of this Lease, title to the
whole or materially all of the Leased Premises shall be taken by the exercise of
the right of condemnation or eminent domain or by agreement between the Landlord
and those authorized to exercise such right, this Lease shall terminate and
expire on the date of such taking (herein called the Taking Date), and the rent
provided to be paid by the Tenant shall be apportioned and paid to the Taking
Date.

(b) If (i) any portion of any building on the Leased Premises shall be taken, or
(ii) any portion of the parking accommodations shall be taken, or
(iii) substantially all reasonable means of ingress and egress to and from the
Leased Premises are permanently eliminated by reason of such a taking, then and
in any of such events, Landlord and Tenant shall each have the right to
terminate this Lease on the next date for payment of Minimum Rental occurring at
least one hundred twenty (120) days after notice to the other given within
ninety (90) days after the Taking Date; provided, however, that Tenant may not
terminate this Lease by reason of any such reduction of the parking
accommodations if, prior to the actual reduction, Landlord shall have provided
substitute parking areas adjacent to or in the immediate vicinity of the Leased
Premises, which, together with the remaining parking accommodations, are
sufficient to produce accommodations equal to one hundred (100%) percent of the
accommodations existing prior to such taking, or such greater percentage as may
be necessary to bring such accommodations into compliance with all then
applicable zoning requirements.

(c) If and when it shall be established that this Lease shall terminate pursuant
to the provisions of subsection (a) or (b) of this Section 12, then Tenant shall
(i) be deemed to have hereby made an irrevocable offer (the Offer) to purchase
the Leased Premises and Landlord’s right to the award payable in connection with
such taking as of the Taking Date, at a price (the “Purchase Price”) determined
in accordance with Schedule C attached hereto and the Fair Market Value as
defined therein, and (ii) if less than the entire Leased Premises shall have
been taken, and Tenant elects to cancel as a result thereof, Tenant shall
deliver to Landlord a certificate of Tenant, signed by the President or any Vice
President thereof, stating that, in the judgment of the Board of Directors of
Tenant, the portion of the Leased Premises or the means of ingress and egress so
taken is sufficient to fulfill the conditions set forth in subdivisions (i),
(ii), or (iii) of subsection (b) of this Section 12.

 

14



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that this Lease shall terminate
pursuant to the provisions of this Section 12 during any Extended Term to which
the Initial Term is extended pursuant to any provisions of this Lease, then the
foregoing provisions of this subsection 12(c) shall be inapplicable and of no
force or effect.

(d) If Landlord desires to accept the Offer, it shall notify Tenant of such
acceptance (the Acceptance Notice), and the procedures specified in subsection
(e) hereof shall be applicable except that the Closing Date shall be a date
specified by Landlord in the Acceptance Notice, which date shall be not less
than thirty (30) days nor more than sixty (60) days from the date thereof, but
in no event shall the Closing Date be prior to the Taking Date. If Landlord
shall reject the Offer by notice given to Tenant not later than the tenth (l0th)
day prior to the Taking Date, then, except with respect to obligations and
liabilities of Tenant under this Lease, actual or contingent, which have arisen
on or prior to the Taking Date, this Lease shall terminate on the Taking Date
upon payment by Tenant of all installments of Minimum Rental and all other sums
then due and payable under this Lease to and including the Taking Date. Anything
herein contained to the contrary notwithstanding, if the Taking Date occurs, and
any Mortgages are then in effect, any rejection by Landlord of the Offer shall
be of no force or effect whatsoever unless accompanied by the written consent
thereto of all Mortgagees.

(e) If Landlord shall not have rejected the Offer as provided in subsection
(d) above, or if Landlord makes such rejection without the consent (if required)
of any Mortgagees, then Tenant shall forthwith give written notice thereof (the
Final Notice) to Landlord, and if such rejection is not made and/or such consent
is not given, as the case may be, within five (5) days after Landlord’s receipt
of the Final Notice from Tenant, then Landlord shall be conclusively presumed to
have accepted the Offer, and on a date (the Closing Date) which shall be
specified by Tenant in the Final Notice, but not more than thirty (30) days from
the date of the Final Notice, Landlord shall transfer, convey, or assign to
Tenant or its designee upon the terms and provisions set forth in subsections
23(a) and 23(b) hereof, all of Landlord’s right, title, and interest, if any, in
(i) the Leased Premises, and (ii) the Net Award (as hereinafter defined),
(whether or not such Net Award or any part thereof shall have been received by
Landlord). Concurrently with such transfer, conveyance, or assignment, Tenant
shall pay the Purchase Price therefor to Landlord together with all installments
of Minimum Rental and all other sums then due and payable under this Lease to
and including such Closing Date minus, however, any part of the Net Award which
may theretofore have been received by Landlord. In the event of the termination
of this Lease pursuant to this Section 12, and only if Tenant shall have
purchased the Leased Premises pursuant to this Section 12, Tenant or its
designee shall be entitled to the “Net Award” payable in connection with such
taking (the entire award less all of Landlord’s expenses related thereto being
herein called the Net Award). Notwithstanding anything contained in this Lease
to the contrary, (i) in the event of the termination of this Lease pursuant to
this Section 12, and if Tenant shall not have purchased the Leased Premises
pursuant to the provisions of this Section 12, or (ii) if this Lease is
terminated pursuant to the provisions of this Section 12 after the expiration of
the Initial Term of this Lease, then, in either of such events, Landlord shall
be entitled to the entire award payable in connection with such taking.

(f) In the event of any taking of the Leased Premises, and if this Lease shall
not terminate as provided in subsections 12(a) and 12(b) above, then this Lease
shall continue unaffected (except as hereinafter specifically otherwise
provided), and the Landlord shall be entitled to all awards, damages,
consequential damages, and compensation for such taking, and

 

15



--------------------------------------------------------------------------------

the Tenant shall not be entitled to share in any such award or have any claim
against Landlord for any part thereof, provided: (i) Landlord shall, to the
extent the Net Award paid for the Improvements on the Leased Premises is made
available to Landlord, reimburse Tenant for its cost of demolition, repair,
rebuilding, and restoration to return the Improvements to a tenantable
condition, as and when expended, and paid in like manner and subject to the
provisions and conditions contained in Section 9 above, which provisions and
conditions shall be deemed to apply to such demolition, repair, rebuilding, and
restoration, The Minimum Rental payable by Tenant shall be reduced in the same
proportion as the amount of usable floor space of the building improvements
taken. Such taking and reduction of Minimum Rental shall not relieve Tenant from
Tenant’s obligation to pay the full additional rent payable under the Lease.

(g) In the event Landlord is advised of an impending condemnation, the Landlord
shall give notice of such fact to the Tenant and the Tenant, at its election,
shall be entitled to participate in any negotiations or litigation with the
condemning authority.

(h) Notwithstanding the foregoing, Tenant, at its cost and expense, shall be
entitled to claim separately, in any condemnation proceeding, any damages
payable for movable trade fixtures paid for and installed by Tenant (or any
persons claiming under Tenant) without any contribution or reimbursement
therefor by Landlord, and for Tenant’s loss of business, and for Tenant’s
relocation costs; provided Landlord’s award is not reduced or otherwise
adversely affected thereby.

13. Removal of Tenant’s Property

Provided the Tenant is not then in default hereunder, the Tenant shall have the
right, at any time during the term of this Lease, to remove Tenant’s Property,
consisting of machinery, trade equipment, business and trade fixtures, including
all furnishings, office equipment, telecommunication and data processing
equipment, and all other trade equipment placed, installed, supplied, or made by
it in or on the Leased Premises, at Tenant’s cost and expense (without any
contribution or reimbursement therefor by Landlord) which was not specifically
conveyed, transferred or sold to Landlord pursuant to that certain Limited
Warranty Deed or Bill of Sale dated on or about             , 2007, and which
may be removed without material injury to the Leased Premises; provided,
however, that any damage to the Leased Premises or any part thereof occasioned
by such removal shall be repaired by the Tenant at Tenant’s cost and expense. As
used herein and hereafter, the term Tenant’s Property shall not include or be
deemed to include any item now or hereafter installed in or on the Leased
Premises that is an integral part of the building, including, without limiting
the generality of the foregoing, heating, ventilating, and air conditioning
plants and systems, electrical and plumbing fixtures and systems, and other like
equipment and fixtures, if any. In the event Tenant’s property is not removed
within ninety (90) days after notice by Landlord or then owner of the Land to
remove the same, the title to any such Tenant Property remaining after ninety
(90) days automatically vests in the owner of the Land at such time.

14. Subordination, Non-Disturbance, Notice to Lessors and Mortgagees

(a) This Lease, and all rights of Tenant hereunder, are and shall be subject and
subordinate in all respects to all ground and underlying leases of all or any
portions of the Leased Premises, now or hereafter existing, and to all Mortgages

 

16



--------------------------------------------------------------------------------

which may now or hereafter affect all or any portions of the Leased Premises
and/or any of such leases, to each and every advance made or hereafter to be
made under such Mortgages, and to all renewals, modifications, replacements, and
extension of such leases and Mortgages and spreaders and consolidations of such
Mortgages; provided, that, as to any such leases and/or Mortgages that become
liens of record after the date of this Lease, the lessors and/or Mortgagees
thereunder shall, each enter into a non-disturbance agreement, in favor of
Tenant, to provide that in the event its said Mortgage shall be foreclosed or
its said lease shall be terminated, as the case may be, and provided that mere
has not occurred an Event of Default hereunder, this Lease shall not terminate
on account thereof so long as the Tenant continues to pay the rents reserved in
this Lease and otherwise performs and observes all of the terms, covenants,
conditions, and provisions of this Lease to be performed and observed by or on
behalf of Tenant thereunder, The lien of any Mortgages shall not cover any trade
fixtures or other personal property paid for and installed in the Leased
Premises by Tenant (or any persons claiming under Tenant) without any
contribution or reimbursement therefor by Landlord, The provisions of this
subsection (a) shall be self-operative. In confirmation of such subordination.
Tenant shall promptly execute and deliver any instruments that Landlord, the
lessor of any such lease, or the holder of any Mortgage, or any of their
respective successors in interest, may reasonably request to evidence such
subordinations, and Tenant hereby irrevocably appoints Landlord the
attorney-in-fact of Tenant to execute and deliver such instrument on behalf of
Tenant, should Tenant refuse or fail to do so promptly after request, such power
being coupled with an interest, and Landlord shall promptly send to Tenant a
copy of any subordination agreement executed and delivered by Landlord on behalf
of Tenant. The lease(s) to which, at the time in question, this Lease is subject
and subordinate is (are) hereinafter sometimes called Superior Lease(s), and the
Lessor(s) of a Superior Lease or its (their) successor(s) in interest, at the
time in question, is (arc) sometimes hereinafter called Superior Lessor(s), If
any Superior Lease (or a memorandum thereof), or any Mortgage, shall not be
recorded, the subordination provided for in this Section shall not be effective
unless and until Tenant shall have received notice from Landlord or from the
Superior Lessors or the Mortgagees thereunder (as the case may be) of the
existence of such Superior Lease or Mortgage (as the case may be). If any
Mortgagees shall, from time to time, so require, this Lease shall be prior in
lien to the lien of its or their respective Mortgages.

(b) In the event of any act or omission of Landlord which would give Tenant the
right, immediately or after lapse of a period of time, to cancel or terminate
this Least, or to claim a partial or total eviction, Tenant shall not exercise
such right (i) until it has given written notice of such act or omission to each
Mortgagee and each Superior Lessor whose name and address shall have been
previously furnished to Tenant in writing, and (ii) unless such act or omission
shall be one which is not capable of being remedied by Landlord or any Mortgagee
or Superior Lessor within a reasonable period of time, until a reasonable period
for remedying such act or omission shall have elapsed following the giving of
such notice and following the time when all such Mortgagees and Superior Lessors
shall have become entitled under such Mortgages or Superior Leases, as the case
may be, to remedy the same (which reasonable period shall in no event he less
than the period to which Landlord would be entitled under this Lease or
otherwise, after similar notice, to effect such remedy), provided any such
Mortgagee or Superior Lessor shall with due diligence give Tenant written notice
of its intention to, and shall commence and continue to, remedy such act or
omission, but nothing herein contained shall obligate any Mortgagee or Superior
Lessor to do so unless it so elects.

 

17



--------------------------------------------------------------------------------

(c) If a Superior Lessor or a Mortgagee shall succeed to the rights of Landlord
under this Lease, whether through possession or foreclosure action or delivery
of a new lease or deed, then at the request of such party so succeeding to
Landlord’s rights (herein sometimes called Successor Landlord) and upon such
Successor Landlord’s written agreement to accept Tenant’s attornment, which such
Successor Landlord shall agree to accept if so requested by Tenant, Tenant shall
attorn to and recognize such Successor Landlord as Tenant’s landlord under this
Lease, and shall promptly execute and deliver any instrument that such Successor
Landlord may reasonably request to evidence such attornment. Tenant hereby
irrevocably appoints Landlord the attorney-in-fact of Tenant to execute and
deliver such instrument on behalf of Tenant, should Tenant refuse or fail to do
so promptly after request, such power being coupled with an interest. Upon such
attornment, this Lease shall continue in full force and effect as, and as if it
were, a direct lease between the Successor Landlord and Tenant upon all of the
terms, covenants, and conditions set forth in this Lease, and all such terms,
covenants, and conditions shall be applicable after such attornment except that
the Successor Landlord shall:

(i) not be liable for any previous act or omission of Landlord under this Lease,

(ii) not be subject to any offset, not expressly provided for in this Lease,
which shall have theretofore accrued or which may thereafter accrue to Tenant
against Landlord, and

(iii) not be bound by any previous modification of this Lease, not expressly
provided for in this Lease, other than a modification of this Lease executed by
Landlord and Tenant prior to the execution of any Superior Lease or Mortgage, or
by any previous prepayment of more than one month’s Minimum Rental, unless such
modification or prepayment shall have been expressly approved in writing by the
Superior Lessor(s) or the Mortgagee(s) through or by reason of which the
Successor Landlord shall have succeeded to the rights of Landlord under this
Lease.

15. Non-Waiver

Neither a failure by the Landlord to exercise any of its options hereunder, nor
failure to enforce its rights or seek its remedies upon any default, nor the
acceptance by the Landlord of any rent accruing before or after any default,
shall effect or constitute a waiver of the Landlord’s right to exercise such
option, to enforce such right, or to seek such remedy with respect to that
default or to any prior or subsequent default. The remedies provided in this
Lease shall be cumulative and shall not in any way abridge, modify, or preclude
any other rights or remedies to which the Landlord may be entitled either at law
or in equity.

16. Quiet Enjoyment

If the Tenant pays the rent it is obligated hereunder to pay, and observes all
other terms, covenants, and conditions hereof, it may peaceably and quietly
have, hold, and enjoy the Leased Premises during the term of this Lease,
subject, however, to all the terms of this Lease. No failure by Landlord to
comply with the foregoing covenant shall give Tenant any right to cancel or
terminate this Lease or to abate, reduce, or make any deduction from or offset
against any rent or any other sum payable under this Lease, or to fail to
perform any other obligations of Tenant hereunder.

 

18



--------------------------------------------------------------------------------

17. Assignment and Subletting

(a) Tenant shall not sublet the Leased Premises, nor any part thereof, nor
assign, or otherwise dispose of this Lease or any interest therein, or any part
thereof, without Landlord’s prior written consent in each of the foregoing
cases, which consent, however, to an assignment of this Lease, or subletting of
the Leased Premises, shall not be unreasonably withheld, provided the following
conditions are complied with:

(i) Any assignment shall transfer to the assignee all of the Tenant’s rights in,
and interests under, this Lease.

(ii) At the time of any assignment and/or subletting, this Lease must be in full
force and effect without any breach or default thereunder on the part of the
Tenant,

(iii) Any assignee shall assume, by written, recordable instrument, in form and
content satisfactory to Landlord, the due performance of all of Tenant’s
obligations under this Lease, including any accrued obligations at the time of
the assignment. A copy of the assignment and assumption agreement, both in form
and content satisfactory to Landlord, fully executed and acknowledged by the
assignee, together with a certified copy of a properly executed corporate
resolution (if the assignee be a corporation) authorizing such assumption
agreement, shall be sent to Landlord within ten (10) days from the effective
date of such assignment.

(iv) A copy of any sublease fully executed and acknowledged by the Tenant and
the sublessee, shall be mailed to Landlord within ten (10) days from effective
date of such subletting,

(v) Such assignment and/or subletting shall be subject to all the provisions,
terms, covenants, and conditions of this Lease and the Tenant-assignor (and any
guarantor(s) of this Lease) and such assignee(s) shall continue to be and remain
liable hereunder, it being expressly understood and agreed that no assignment or
subletting of the Leased Premises shall in any way relieve Tenant or any
subsequent assignee(s) from the performance of any of the agreements, terms,
covenants, and conditions of this Lease.

(vi) Each sublease permitted under this Section shall contain provisions to the
effect that (A) such sublease is only for the actual use and occupancy by the
sublessee, and (B) such sublease is subject and subordinate to all of the terms,
covenants, and conditions of this Lease and to all of the rights of Landlord
thereunder, and (C) in the event this Lease shall terminate before the
expiration of such sublease, the subtenant thereunder will, at Landlord’s
option, attorn to Landlord and waive any rights the subtenant may have to
terminate the sublease or to surrender possession thereunder, as a result of the
termination of this Lease.

(b) Notwithstanding anything contained in this Lease to the contrary, and
notwithstanding any consent by Landlord to any sublease of the Leased Premises
or to any assignment of this Lease, no subtenant shall assign its sublease nor
further sublease the Leased Premises, or any portion thereof, and no assignee
shall further assign its interest in this Lease nor sublease the Leased
Premises, or any portion thereof, without Landlord’s prior written consent in
each of such cases,

(c) Notwithstanding anything contained in this Lease to the contrary, should
Tenant desire to assign this Lease or sublet more than forty (40%) percent of
the net rental square footage of the building improvements or any other portion
of the Leased Premises, it shall give written notice of its intention to do so
to Landlord sixty (60) days or more before the

 

19



--------------------------------------------------------------------------------

effective date of such proposed subletting or assignment, and Landlord may, at
any time within thirty (30) days after the receipt of such notice from Tenant,
enter into a direct lease with the proposed subtenant or assignee or with any
other persons as Landlord may desire.

(d) Tenant’s failure to comply with all of the provisions and conditions of this
Section 17 and all of the subsections hereof shall (whether or not Landlord’s
consent is required under this Section), at Landlord’s option, render any
purported assignment or subletting null and void and of no force and effect.

(e) In the event that Tenant hereunder or any Guarantors (hereinafter defined)
shall, at any time, be a corporation, no change shall occur in one or a series
of related transactions in the management or the majority ownership of and/or
the power to vote the majority of the outstanding capital stock of Tenant (or
such Guarantors) without the prior written consent of Landlord, which consent
Landlord agrees not to withhold unreasonably, The Landlord may consider the
following conditions in deciding whether to consent: (a) that the total assets
and net worth of such entity after such change by consolidation, merger or
otherwise shall be equal to or more than that of Tenant immediately prior to
such change; (b) that Tenant is not at such time in default hereunder; and
(c) that such successors shall execute an instrument in writing in form and
substance satisfactory to Landlord fully assuming all of the obligations and
liabilities imposed upon Tenant hereunder and deliver the same to Landlord.

(f) Without the prior written consent of Landlord, Tenant may not mortgage,
pledge, or otherwise encumber its leasehold estate hereunder, and any attempt to
mortgage, pledge, or otherwise encumber such estate shall be null and void and
of no force and effect.

(g) The Tenant may consolidate with or merge into any other corporation, convey
or transfer all or substantially all of its assets to any other corporation, or
permit any other corporation to consolidate with or merge into it upon condition
that:

(i) the corporation which results from such consolidation or merger, or the
transferee to which such sale shall have been made (the Surviving Corporation)
is a corporation organized under the laws of any State of the United States, and
the Surviving Corporation shall have a net worth, computed in accordance with
generally accepted accounting principles, consistently applied, at least equal
to the net worth of Tenant on the day immediately preceding such consolidation,
merger, or transfer; and

(ii) the Surviving Corporation shall expressly and unconditionally assume by
written agreement in recordable form to perform all such obligations of the
Tenant hereunder or any related documents to which Tenant is bound and shall be
obligated to perform all such obligations of the Tenant to the same extent as if
the Surviving Corporation had originally executed and delivered this Lease and
related documents; and

(iii) rights of Landlord under this Lease and the rights of Landlord’s Mortgagee
under any related loan documents signed by Landlord or Tenant shall not be
affected or reduced by such consolidation, merger, conveyance, or transfer.
Tenant covenants that it will not merge or consolidate or sell or otherwise
dispose of all or substantially all of its assets unless there shall be
compliance with all of the foregoing provisions of subsection 17(g) of this
Lease and unless the instrument referred to in subparagraph 17(g)(ii) above
shall have been delivered to Landlord.

 

20



--------------------------------------------------------------------------------

18. Entry by Landlord

Landlord, any Superior Lessor(s) and any Mortgagee(s), and their respective duly
authorized representatives shall have the right to enter the Leased Premises at
all reasonable times and upon reasonable prior notice for the purposes of:

(a) inspecting the conditions of same, and making such repairs, alterations,
additions, or improvements thereto as may be necessary or desirable if Tenant
fails to do so as required hereunder (but the Landlord shall have no duty
whatsoever to make any such inspections, repairs, alterations, additions, or
improvements); and

(b) exhibiting the same to persons who may wish to purchase or lease the same,
and, during the last month of the term of this Lease, placing a notice of
reasonable size on the Leased Premises offering the same or any part thereof for
sale or for rent.

Notwithstanding any provision to the contrary, no entry by Landlord shall be
permitted unless accompanied by an employee of Tenant.

19. Tenant’s Default

The following shall be defined and deemed as an Event of Default: (a) if Tenant
shall default in the payment of the Minimum Rental or any additional rent, and
if Tenant shall fail to cure said default within ten (10) business days after
the date on which Landlord gives notice to Tenant of said default (a Rent
Default Notice); provided, however, that Landlord shall have no obligation to
give Tenant more than two (2) such notices in any Lease Year; or (b) if Tenant
shall default in the payment of the Minimum Rental or any additional rent in any
Lease Year in which two (2) Rent Default Notices have been given and Tenant
shall fail to cure said default within five (5) business days after the date on
which such payment is due; or (c) if Tenant shall default in the performance or
observance of any term, obligation, covenant, or condition to be performed or
observed by Tenant under this Section 19 or under any of Sections 6(b), 10
(other than subsection 10(d)), 11 (other than subsection 11(d)), or 17 of this
Lease; or (d)if Tenant shall default in the performance or observance of any
term, obligation, covenant, or condition to be performed or observed by Tenant
under subsection 7(a)(ii), and if Tenant shall fail to cure said default prior
to the expiration of any grace or cure period, if any, provided in the
Restriction, the failure to comply with which constitutes Tenant’s default under
said subsection 7(a)(ii); or (e) if Tenant shall default in the performance or
observance of any other term, obligation, covenant, or condition to be performed
or observed by Tenant under this Lease, and if Tenant shall fail to cure said
default within twenty-five (25) days after receipt of notice of said default
from Landlord, or if said default shall reasonably require longer than
twenty-five (25) days to cure, if Tenant shall fail to commence to cure said
default within twenty-five (25) days after receipt of notice thereof and
continuously prosecute the curing of the same to completion with due diligence,
or (f) if Tenant shall make an assignment of its property for the benefit of
creditors or shall institute any proceedings relating to it or its property
under any bankruptcy or insolvency laws of any jurisdiction or shall petition to
any court for, or consent to, the appointment of a receiver, trustee, or
assignee of it or any part of its property, or (g) if an order for relief under
any provisions of the Bankruptcy Reform Act of 1978 shall be entered against
tenant, or (h) if Tenant shall be declared bankrupt or insolvent according to
law, or (i) if any bankruptcy or insolvency proceedings shall be commenced
against Tenant and shall not be dismissed within sixty (60) days thereafter, or

 

21



--------------------------------------------------------------------------------

(j) if a receiver, trustee, or assignee shall be appointed without the consent
of Tenant in any bankruptcy or insolvency proceedings of Tenant or the property
of Tenant and shall not be discharged within ninety (90) days thereafter, or
(k) if Tenant shall be liquidated or dissolved, or shall begin proceedings
toward its liquidation or dissolution, or shall, in any manner, permit the
divestiture of substantially all of its assets, or (1) if, as a result of any
failure by Tenant to perform or observe any of the terms, obligations,
covenants, or conditions to be performed or observed by it under this Lease, a
breach or default shall have occurred and be continuing under any Superior Lease
or Mortgage notice of which has been given to Tenant, and if Tenant shall fail
to cure said default prior to the expiration of one-half (12) of that portion of
the grace or cure period, if any, applicable to said breach or default provided
in such Superior Lease or Mortgage, the duration of which is ascertainable upon
the occurrence of such failure by Tenant. The word Tenant as used in subsections
(f), (g), (h), (i), (j), (k), and (l) of this Section 19 shall mean the then
holder of the Tenant’s interest in this Lease hereunder and/or any Guarantor(s)
and/or other persons who or which are liable for Tenant’s obligations under this
Lease. The words “Landlord” and “Tenant” as used in subsections (b), (c), (d),
and (e) of this Section 19 shall mean any person, firm, or entity controlled by,
under common control with, or controlling the Landlord or the Tenant (as defined
in the preceding sentence) under this Lease, respectively; and for the purpose
of interpreting this sentence, the word “control” shall be deemed to mean
capable of directing the business activities and direction of such person, firm,
or entity. Any defaults in Tenant’s liabilities or obligations under this Lease
occasioned by any acts or failures to act by any persons having or claiming any
right, title, and interest in or to the Leased Premises by, through, or under
Tenant, shall be deemed the default of Tenant hereunder. If this Lease is
terminated pursuant to this Section 19, Tenant waives (i) the benefit of any
Laws exempting property from liability for rent or for debt, and (ii) the
service of any notice which may be required by any Laws.

In case of the occurrence of any Event of Default hereinbefore provided, the
Landlord shall have the immediate right of reentry, and may remove all persons
and property from the Leased Premises by summary proceedings, lawful force, or
otherwise. In addition, in the event of the occurrence of any Event of Default
(whether or not Landlord shall elect to reenter or to take possession pursuant
to legal proceedings or pursuant to any notice provided for by Laws), Landlord
shall have the right, at its option, to terminate this Lease on not less than
two (2) days’ notice to Tenant and upon the giving of said notice, this Lease
and the term hereof shall cease and expire on the date set forth in said notice
as if said date were the expiration date originally set forth herein and/or it
may from time to time, whether or not this Lease be terminated, make such
alterations and repairs as may be reasonably necessary in order to relet the
Leased Premises or any part(s) thereof for such term or terms (which may extend
beyond the term of this Lease) and at such rental(s) and upon such other terms
and conditions as Landlord in its sole discretion may deem advisable; upon each
such reletting, all rentals received by the Landlord from such reletting shall
be applied, first, to the payment of any indebtedness (other than rents due
hereunder) of Tenant to Landlord, second, to the payment of any costs and
expenses of such reletting, including, without limitation, brokerage fees (at no
greater than customary rates in the area in which the Leased Premises is
located) and reasonable attorneys’ fees, and of the cost of such alterations and
repairs, third, to the payment of rents due and unpaid hereunder; and the
residue, if any, shall be held by Landlord and applied in payment of future
rents and other payments required to be made by Tenant hereunder as the same may
become due and payable hereunder, with the right reserved to Landlord to bring
such action(s) or proceeding(s) for the recovery of any deficits remaining
unpaid without being obliged to await the end of the term for a final
determination of Tenant’s account; and the commencement or maintenance of any
one or more actions shall not bar Landlord from bringing other or subsequent
actions for further accruals pursuant to the

 

22



--------------------------------------------------------------------------------

provisions of this Section. If such rentals received from such reletting during
any month be less than that to be paid during that month by Tenant hereunder,
Tenant shall pay any such deficiency to Landlord. Such deficiency shall be
calculated and paid monthly subject to Landlord’s right of action(s) or
proceeding(s) as aforesaid. No such reentry or taking possession of the Leased
Premises by Landlord shall be construed as an election on its part to terminate
this Lease unless a written notice of such intention be given to Tenant, or
unless the termination thereof be decreed by a court of competent jurisdiction.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease for such previous breach. Should
Landlord at any time terminate this Lease for any breach, in addition to any
other remedies it may have, it may recover from Tenant all damages it may incur
by reason of such breach as damages for loss of the bargain and not as a
penalty, including the cost of recovering the Leased Premises, reasonable
attorneys’ fees, and including the worth, at the time of such termination, of
the excess, if any, of the amount of rental and charges equivalent to the rental
and charges reserved in this Lease for the remainder of the then term of this
Lease, over the aggregate rental value of the Leased Premises for the remainder
of such term, all of which shall be immediately due and payable from Tenant to
Landlord. If any Laws shall validly limit the amount of the damages provided for
in the immediately preceding sentence to less than the amount above agreed upon,
Landlord shall be entitled to the maximum amount allowable under such Laws. In
the event the Tenant does not comply with its obligations under this Lease,
Landlord shall also have the right to appropriate injunctive relief. The rights
and remedies, whether herein or anywhere else in this Lease provided, shall be
cumulative, and the exercise of any one right or remedy shall not preclude the
exercise of, or act as a waiver of, any other right or remedy of Landlord
hereunder, or which may be existing at law, or in equity, or by statute, or
otherwise. In addition to the foregoing, Tenant, and its successors and assigns,
shall at all times indemnify Landlord for, defend Landlord against, and save
Landlord harmless from, any liability, loss, cost, injury, damage, or other
expense or risk whatsoever, directly or indirectly, arising out of, resulting
from, or otherwise in connection with (i) the failure for any reason on the part
of Tenant to perform, observe, or comply with any of the covenants, conditions,
and obligations under this Lease to be performed, observed, or complied with by
Tenant, and/or (ii) the failure for any reason of any representation, warranty,
or covenant given by Tenant in connection with the execution of this Lease by
Landlord to be materially true, complete, and accurate, including, without
limitation, any representation, warranty, or covenant given or made by Tenant
under that certain Contract of Purchase and Lease executed by and between
Landlord or its predecessor-in-interest, as purchaser, and Tenant or its
predecessor-in-interest, as seller, respecting the acquisition of the Leased
Premises by Landlord and contemporaneously with the consummation of which this
Lease was executed, all of which representations, warranties, and covenants are
hereby incorporated by reference herein this Lease.

20. Tax Appeals and Contests

(a) Tenant shall have the right, at its cost and expense, to contest the amount
or validity, in whole or in part, of any Imposition of any kind by appropriate
proceedings diligently conducted in good faith, but no such contest shall be
carried on or maintained by Tenant after the time limit for the payment of any
Imposition unless the Tenant, at its option: (i) shall pay the amount involved
under protest; or (ii) shall procure and maintain a stay of all proceedings to
enforce any collection of any Imposition, together with all penalties, interest,
costs, and expenses, by a deposit of a sufficient sum of money, or by such
undertaking as may be required or permitted by law to accomplish such stay; or
(iii) shall deposit with Landlord or any Superior Lessor or Mortgagee, as
security for the performance by the Tenant of its obligations hereunder with
respect to

 

23



--------------------------------------------------------------------------------

such Impositions, such security in amounts equal to such contested amount or
such reasonable security as may be demanded by the Landlord or any Superior
Lessor or Mortgagee to insure payment of such contested Imposition and all
penalties, interest, costs, and expenses which may accrue during the period of
the contest. Upon the termination of any such proceedings, it shall be the
obligation of Tenant to pay the amount of such Imposition or part thereof, as
finally determined in such proceedings, the payment of which may have been
deferred during the prosecution of such proceedings, together with any costs,
fees (including counsel fees), interest, penalties, or other liabilities in
connection therewith, whereupon the Landlord shall arrange to have returned to
the Tenant, with any interest earned thereon and made available for such return,
all amounts, if any, held by or on behalf of Landlord which were deposited by
the Tenant in accordance with the provisions hereof.

(b) Tenant shall have the right, at its cost and expense, to seek a reduction in
the valuation of the Leased Premises as assessed for tax purposes and to
prosecute any action or proceeding in connection therewith. Provided Tenant is
not in default hereunder, Tenant shall be authorized to collect any tax refund
of any tax paid by Tenant obtained by reason thereof and to retain the same.

(c) Landlord agrees that whenever Landlord’s cooperation is required in any of
the proceedings brought by Tenant as aforesaid, Landlord will reasonably
cooperate therein, provided same shall not entail any cost, liability, or
expense to Landlord, and Tenant will pay, indemnify, and save Landlord harmless
of and from any and all liabilities, losses, judgments, decrees, costs, and
expenses (including all reasonable attorneys’ fees and expenses) in connection
with any such contest and will, promptly after the final settlement, fully pay
and discharge the amounts which shall be levied, assessed, charged, or imposed
or be determined to be payable therein or in connection therewith, and Tenant
shall perform and observe all acts and obligations, the performance of which
shall be ordered or decreed as a result thereof. No such contest shall subject
Landlord or any Superior Lessor or Mortgagee to the risk of any material civil
liability or the risk of any criminal liability, and Tenant shall give such
reasonable indemnity or security to Landlord, any Superior Lessor, and any
Mortgagee as may be reasonably demanded by any of them to insure compliance with
the foregoing provisions of this Section 20.

21. Signs

Tenant may, during the term of this Lease, upon obtaining any and all necessary
permits from governmental authorities, paint or erect and maintain, at its cost
and expense, signs of such dimensions and materials as it may reasonably deem
appropriate in or about the Leased Premises. Such signs shall be removed by
Tenant upon the termination of its occupancy of the Leased Premises.

22. Surrender of Premises

Except in the case of condemnation described in subsection 12(a), at the
expiration or sooner termination of the term of this Lease, Tenant shall
surrender the Leased Premises in the same condition as the Leased Premises were
in upon delivery of possession thereto under this Lease, reasonable wear and
tear excepted, and shall surrender all keys for the Leased Premises to Landlord
at the place then fixed for the payment of rent, and shall inform Landlord of
all combinations on locks, safes, and vaults, if any, in the Leased Premises.
Tenant shall at such time remove all Tenant’s Property, as well as any
alterations or improvements, if requested to do so by Landlord, and shall repair
any damage to the Leased Premises caused thereby, and any or all of such
property not so removed shall, at Landlord’s option, become the exclusive
property of Landlord or be disposed of by

 

24



--------------------------------------------------------------------------------

Landlord, at Tenant’s cost and expense, without further notice to or demand upon
Tenant. If the Leased Premises be not surrendered as and when aforesaid, Tenant
shall indemnify Landlord against loss or liability resulting from the delay by
Tenant in so surrendering the Leased Premises including, without limitation, any
claims made by any succeeding occupant founded on such delay. Tenant’s
obligation to observe or perform this covenant shall survive the expiration or
other termination of the term of this Lease.

23. Procedure Upon Purchase

(a) In the event of the purchase of the Leased Premises or any portion thereof
by Tenant pursuant to any provision of this Lease, Landlord need not transfer
and convey to Tenant or its designee any better title thereto than existed on
the date of the commencement of this Lease, and Tenant shall accept such title,
subject, however, to all liens, encumbrances, charges, exceptions, and
restrictions on, against, or relating to the Leased Premises and to all
applicable Laws, but free of the lien of and security interest created by any
Mortgages, and free of any liens, encumbrances, charges, exceptions, and
restrictions which have been created by or resulted from acts of Landlord during
the term of this Lease which were not consented to, requested by, or resulting
from the acts or omissions of Tenant.

(b) Upon the Closing Date for any such purchase by Tenant of the Leased Premises
or any portion thereof pursuant to any provisions of this Lease, Tenant shall
pay to Landlord, or to any persons designated by Landlord in a written notice
delivered by Landlord to Tenant not less than three (3) days prior to the
Closing Date, by certified check, bank check, or in federal funds, or electronic
equivalent as Landlord may designate, at Landlord’s address set forth above, or
at any other place within the continental United States designated by Landlord,
the Purchase Price therefor specified herein, and the following shall then
occur:

(i) Landlord shall deliver to Tenant a deed which describes the Leased Premises
or the portion thereof then being sold to Tenant, and conveys and transfers the
title thereto which is described in subsection 23(a) above;

(ii) Landlord shall deliver to Tenant such other instruments as shall be
necessary to transfer to Tenant or its designee any other property then required
to be sold by Landlord to Tenant pursuant to this Lease;

(iii) Tenant shall pay (or reimburse Landlord for) all costs, fees, and charges
incident to such conveyance and transfer, including, without limitation,
reasonable counsel fees, escrow fees, recording fees, title insurance premiums,
mortgage prepayment penalties, and all applicable federal, state, and local
taxes (other than any income or franchise taxes levied upon or assessed against
Landlord) which may be incurred or imposed by reason of such conveyance and
transfer and by reason of the delivery and/or recording of such deed and such
other instruments.

(iv) Upon the completion of the purchase of the Leased Premises pursuant to the
provisions hereof and the payment of the Purchase Price and all other amounts
due Landlord, but not prior thereto (unless any delay in the completion of or
the failure to complete such purchase shall be the fault of Landlord within the
Landlord’s reasonable control), this Lease and all obligations hereunder
(including the obligations to pay the Minimum Rental and additional charges)
shall terminate with respect to the Leased Premises, except with respect to
actual or contingent obligations and liabilities of Tenant under this Lease
which arose on or prior to such Closing Date.

 

25



--------------------------------------------------------------------------------

24. Landlord Defined

(a) The term Landlord as used in this Lease means only the owner of the Leased
Premises, or the Mortgagee in possession of the Leased Premises, for the time
being, so that in the event of any sale or other transfer of the Leased
Premises, Landlord shall be and hereby is entirely Freed and relieved of all
liabilities and obligations of Landlord hereunder, and it shall be deemed
without further agreement between the parties and any successor of Landlord,
that such successor has assumed and agreed to perform and observe all
liabilities and obligations of Landlord hereunder.

(b) Notwithstanding anything contained herein to the contrary, it is
specifically understood and agreed that there shall be no personal liability on
Landlord in respect of any of the terms, covenants, conditions, or provisions of
this Lease, and in the event of a breach or default by Landlord of any of its
liabilities and obligations under this Lease, Tenant and any persons claiming
by, through, or under Tenant shall look solely to the equity of the Landlord in
the Leased Premises for the satisfaction of Tenant’s and such persons’ remedies
and claims for damages.

25. Tenant’s Payments

Each and every payment and expenditure, other than Minimum Rental and other than
costs for any additions, alterations, repairs, replacements, and improvements to
the Improvements, which are required to be paid by Tenant under this Lease,
shall be deemed to be additional rent hereunder, whether or not the provisions
requiring payment of such amounts specifically so state, and shall be payable,
unless otherwise provided in this Lease, on demand by Landlord, and in the case
of the non-payment of any such amount, Landlord shall have, in addition to all
of its other rights and remedies, all of the rights and remedies available to
Landlord hereunder or by Laws in the case of non-payment of Minimum Rental.
Unless expressly otherwise provided in this Lease, the performance and
observance by Tenant of all the terms, covenants, and conditions of this Lease
to be performed and observed by Tenant hereunder shall be performed and observed
by Tenant at Tenant’s sole cost and expense. Tenant agrees to pay or reimburse
Landlord, on demand, for any reasonable costs and expenses that may be incurred
by Landlord in connection with its review of any instruments or documents
requested by Tenant pursuant to this Lease or relating to the Leased Premises,
including, but not limited to, the costs and expenses of making such
investigations as the Landlord shall deem appropriate and the reasonable legal
fees and disbursements of Landlord’s counsel. All payments of Minimum Rental
hereunder shall be made to Landlord by check or electronic equivalent, as
Landlord may direct, at the address set forth in the beginning hereof, unless
otherwise provided herein, or at such other address as may be designated by
Landlord.

26. Right to Cure Defaults

If Tenant shall fail to fully comply with any of its liabilities or obligations
under this Lease (including, without limitation, its obligations to make
repairs, maintain various policies of insurance, comply with all Laws, and pay
all Impositions and bills for utilities), then three (3) days after the giving
of written notice of such breach to Tenant (except that prior written notice
shall not be required in the event of an emergency), Landlord shall have the
right, at its option, to cure such breach at Tenant’s cost and expense. Tenant
agrees to reimburse Landlord (as additional rent) for all losses, costs,
damages, and expenses resulting therefrom or incurred in connection therewith,
together with interest thereon (at a rate equal to the Maximum Rate), promptly
upon demand. Any late charges imposed under Section 35 is in addition to the
above items.

 

26



--------------------------------------------------------------------------------

27. Covenant Against Liens

(a) If, because of any act or omission (or alleged act or omission) of Tenant,
any mechanics’ or other lien, charge, or order for the payment of money or other
encumbrances shall be filed or imposed against Landlord, any Superior Lessor,
any Mortgagee, and/or any portion of the Leased Premises (whether or not such
lien, charge, order, or encumbrance is valid or enforceable as such), Tenant
shall, at its cost and expense, cause same to be discharged of record or bonded
within ten (10) days after notice to Tenant of the filing or imposition thereof;
and Tenant shall indemnify and defend Landlord against, and save Landlord
harmless from, all losses, costs, damages, expenses, liabilities, suits,
penalties, claims, demands, and obligations, including, without limitation,
reasonable counsel fees, resulting therefrom. If Tenant fails to comply with the
foregoing provisions, Landlord shall have the option of discharging or bonding
any such lien, charge, order, or encumbrance, and Tenant agrees to reimburse
Landlord (as additional rent) for all losses, costs, damages, and expenses
(including without limitation reasonable attorney fees) resulting therefrom or
incurred in connection therewith, plus an administration fee of twenty
(20%) percent of the total of the same together with interest thereon (at a rate
equal to the Maximum Rate), promptly upon demand.

(b) All materialmen, contractors, artisans, mechanics, laborers, and any other
persons now or hereafter furnishing any labor, services, materials, supplies, or
equipment to Tenant with respect to any portion of the Leased Premises, are
hereby charged with notice that they must look exclusively to Tenant to obtain
payment for same. Notice is hereby given that the Landlord shall not be liable
for any labor, services, materials, supplies, or equipment furnished or to be
furnished to the Tenant upon credit, and that no mechanics’ or other lien for
any such labor, services, materials, supplies, or equipment shall attach to or
affect the estate or interest of the Landlord in and to the Leased Premises.

28. Waiver of Redemption

It being clearly understood by Tenant that Landlord is unwilling to enter into
any lease of the Leased Premises for a term of more than five (5) years unless
the statutory rights of redemption after a dispossess proceeding and to a second
further trial after an action in ejectment shall be waived by Tenant (unless
such second or further trial results from an appellate court decision reversing
the decision of the first trial), and Tenant being willing to waive all such
rights of redemption conferred by statute in order that it may secure a lease of
more than five (5) years, Tenant covenants and agrees that in the event of an
action for ejectment or any other action or proceeding to dispossess,
terminating this Lease, the right of redemption provided or permitted by any
Laws, and the right to any second or further trial provided or permitted by any
Laws, shall be, and hereby are, expressly waived (unless such second or further
trial results from an appellate court decision reversing the decision of the
first trial). Tenant hereby expressly waives the service of any notice in
writing of intention to reenter as provided for, or may be provided for, in and
by the laws of the State in which the Leased Premises are located, as the same
may from time to time exist.

 

27



--------------------------------------------------------------------------------

29. Landlord’s and Tenant’s Certificates

Landlord and Tenant shall, each without charge at any time and from time to
time, within ten (10) days after request by the other party, certify by written
instrument, duly executed, acknowledged, and delivered to any ground lessor,
Mortgagee, assignee of any Mortgagee or purchaser, or any proposed Mortgagee, or
proposed assignee or sub-tenant of Tenant or any other person, firm, or
corporation specified by Landlord or Tenant:

(a) That this Lease are unmodified and in full force and effect (or, if there
has been modification, that the same is in full force and effect as modified,
and stating the modifications);

(b) Whether or not there are then existing any breaches or defaults by the other
party under any of the terms of this Lease, and specifying such breach or
default or any setoffs or defenses against the enforcement of any of the
agreements, terms, covenants, or conditions of this Lease, as the case may be,
to be performed or complied with (and, if so, specifying the same and the steps
being taken to remedy the same); and

(c) The dates, if any, to which the rental(s) and other charges under this Lease
have been paid in advance.

30. Waiver of Trial by Jury (Have parties initial)

Landlord and Tenant do hereby waive trial by jury in any action, proceeding, or
counterclaim brought by either against the other, upon any matters whatsoever
arising out of or in any way connected with this Lease, Tenant’s use or
occupancy of the Leased Premises, and/or any claim of injury or damage. It is
further mutually agreed that in the event Landlord commences any summary
proceeding for non-payment of Minimum Rental or additional rent, Tenant will not
interpose any counterclaim of whatever nature or description in any such
proceeding.

31. Net Lease: Non-Terminability

This is an absolutely net lease, and, except as otherwise specifically provided
in Section 12 hereof, this Lease shall not terminate, nor shall Tenant have any
right to terminate this Lease; nor shall Tenant be entitled to any abatement,
deduction, deferment, suspension, or reduction of, or setoff, defense, or
counterclaim against, any rentals, charges, or other sums payable by Tenant
under this Lease; nor shall the respective obligations of Landlord and Tenant be
otherwise affected by reason of damage to, or destruction of, the Leased
Premises from whatever cause, any taking by condemnation, eminent domain, or by
agreement between Landlord and those authorized to exercise such rights, the
lawful or unlawful prohibition of Tenant’s use of the Leased Premises, the
interference with such use by any persons, corporations, or other entities, or
by reason of any eviction by paramount title, or by reason of Tenant’s
acquisition of ownership of the Leased Premises otherwise than pursuant to an
express provision of this Lease, or by reason of any default or breach of any
warranty by Landlord under this Lease or any other agreement between Landlord
and Tenant, or to which Landlord and Tenant are parties, or for any other cause
whether similar or dissimilar to the foregoing, any Laws to the contrary
notwithstanding; it being the intention that the obligations of Landlord and
Tenant hereunder shall be separate and independent covenants and agreements, and
that the Minimum Rental, additional rent, and all other charges and sums payable
by Tenant hereunder shall continue to be payable in all events unless the
obligations to pay the same shall be terminated pursuant to the express
provisions of this Lease; and Tenant covenants and agrees that it will

 

28



--------------------------------------------------------------------------------

remain obligated under this Lease in accordance with its terms, and that it will
not take any action to terminate, cancel, rescind, or void this Lease,
notwithstanding the bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution, winding-up, or other proceedings
affecting Landlord or any assignee of, or successor to, Landlord, and
notwithstanding any action with respect to this Lease that may be taken by a
trustee or receiver of Landlord or any assignee of, or successor to, Landlord,
or by any court in any such proceeding.

32. Miscellaneous Provisions

(a) Notices. Any notice, exercise of option or election, communication, request,
or other document or demand required or permitted under this Lease shall be in
writing and shall be given to Landlord or Tenant by national, reputable,
overnight courier which provides proof of delivery, registered or certified
mail, return receipt requested, postage prepaid, to the parties at the addresses
listed below:

(i) to the Landlord as follows:

First National Holdings, LLC

c/o Donald B. Wildman

220 North Church Street, Suite 4

Spartanburg, SC 29306

Telephone: (864)582-8121

Facsimile: (864) 585-5328

(ii) to the Tenant as follows:

First National Bank of Spartanburg

Attn: President

215 North Pine Street

Spartanburg, SC 29302

Telephone: (864) 594-5690

Facsimile: (864) 594-5688

Either party may, from time to time, change the address to which such written
notices, exercise of options or elections, communications, requests, or other
documents or demands are to be mailed, by giving the other party(ies) written
notice of such changed address, pursuant to the terms hereinabove set forth. At
Landlord’s option, which may be exercised at any time hereafter, Tenant shall
send copies of any and all said notices and other communications designated by
Landlord, to any Mortgagees and Superior Lessors designated by Landlord, in the
same manner as notices are required to be sent to Landlord, and at such
address(es) as Landlord may from time to time designated by notice to Tenant.

(b) Relationship of the Parties. It is the intention of the parties hereto to
create the relationship of Landlord and Tenant, and no other relationship
whatsoever, and unless expressly otherwise provided herein, nothing herein shall
be construed to make the parties hereto liable for any of the debts,
liabilities, or obligations of the other party.

 

29



--------------------------------------------------------------------------------

(c) Applicability. Whenever a provision in this Lease is stated to apply to the
term of this Lease, or words of similar import, the same shall be deemed to mean
and include any Extended Term as well, unless specific reference is made to such
provision as having applicability only to all or any portions of the Initial
Term and/or any Extended Term.

(d) Governing Laws. This Lease shall be governed exclusively by the provisions
hereof and by the laws of the State in which the Leased Premises are located as
the same may from time to time exist.

(e) Invalidity of Particular Provisions. If any term or provision of this Lease
or the application thereof to any person or circumstance shall, to any extent,
be invalid or unenforceable, the remainder of this Lease or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and be enforced to the fullest
extent permitted by law.

(f) Waiver. Failure on the part of either party to complain of any action or
non-action on the part of the other party, no matter how long the same may
continue, shall never be deemed to be a waiver by either party of any of its
rights hereunder. Acceptance by Landlord of Minimum Rental, additional rent, or
any other charges paid by Tenant hereunder shall not be, or be deemed to be, a
waiver by Landlord of any default by Tenant, whether or not Landlord knows of
such default. No waiver at any time of any of the provisions hereof by either
party shall be construed as a waiver of any of the other provisions hereunder,
and a waiver at any time of any of the provisions hereof shall not be construed
as a waiver at any subsequent time of the same provisions.

(g) Counterparts. This Lease may be executed in several counterparts, each of
which shall be deemed an original, and such counterparts shall constitute but
one and the same instrument.

(h) Sole Agreement. This Lease sets forth all the promises, inducements,
agreements, conditions, and understandings between Landlord and Tenant relative
to the demise of the Leased Premises, and there are no promises, agreements,
conditions, or understandings, either oral or written, express or implied,
between them, other than as herein incorporated or set forth with respect to
such demise. Except as herein otherwise provided, no subsequent alteration,
amendment, change, or addition to this Lease shall be binding upon Landlord or
Tenant, unless reduced to writing and signed by the party(ies) to be charged
therewith.

(i) Short Form of Lease. A short form of Lease for recording purposes only, in
form reasonably satisfactory to Landlord and Tenant, shall, simultaneously with
the execution hereof, and at any time hereafter upon the request of either
Landlord or Tenant, be executed by Landlord and Tenant in recordable form.

(j) Captions. The captions of the several Sections and subsections of this Lease
and table of contents are not a part of the context hereof and shall be ignored
in construing this Lease. They are intended only as aids in locating various
provisions hereof.

(k) Successors and Assigns. Except as may be expressly otherwise provided
herein, the terms, covenants, and conditions hereof shall inure to the benefit
of, and shall be binding upon, Landlord and its successors and assigns and the
terms, covenants, and conditions hereof shall inure to the benefit of, and shall
be binding upon, Tenant and its successors and permitted assigns.

 

30



--------------------------------------------------------------------------------

(1) No Merger. There shall be no merger of this Lease, or the leasehold estate
created by this Lease, with any other estate or interest in the Leased Premises,
or any part thereof, by reason of the fact that the same person, firm,
corporation, or other entity may acquire or own or hold, directly or indirectly,
(i) this Lease or the leasehold estate created by this Lease, or any interest in
this Lease or in any such leasehold estate, and (ii) any such other estate or
interest in the Leased Premises or any part thereof; and no such merger shall
occur unless and until all persons, corporations, firms, and other entities
having an interest (including a security interest) in (i) this Lease or the
leasehold estate created by this Lease; and (ii) any such other estate or
interest in the Leased Premises, or any part thereof, shall join in a written
instrument effecting such merger and shall duly record the same.

(m) Rights of Superior Lessor. Any rights provided herein for the benefit of any
Mortgagees shall apply with equal force and effect for the benefit of any
Superior Lessors as if expressly so stated in each instance.

(n) Reports. In the event the following is not available to the general public,
Tenant agrees to furnish to Landlord, upon request and with reasonable
promptness: (1) copies of financial statements of Tenant and each Guarantor
(including, but not limited to, annual balance sheets, income statements, and
surplus statements, certified by independent certified public accountants); and
(2) other financial statements, reports, and documents which the Tenant and each
Guarantor: (i) files with or otherwise sends to the Securities and Exchange
Commission, whether pursuant to the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934 including, without limitation, Annual Report on
Form 10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K and Proxy
Statements and other soliciting materials; (ii) files with any other
governmental commission, department, or agency or any securities exchange; and
(iii) sends to or makes available to its shareholders. In addition to the
foregoing, Tenant shall obtain and deliver to Landlord, with reasonable
promptness: (a) such other information respecting the operation of the Leased
Premises or the financial condition and affairs of Tenant or any Guarantors, as
Landlord may from time to time reasonably request; and (b) together with the
annual reports of each Guarantor as required above, an Officer’s Certificate of
such Guarantor stating that to the best of the signer’s knowledge and belief,
after making due inquiry, neither Tenant nor such Guarantor is in default in the
performance or observance of any of the agreements, terms, covenants, or
conditions of this Lease or the Guarantee upon the part of Tenant or the
Guarantor, as the case may be, to be performed or observed (or, if so,
specifying the same and the steps being taken to remedy the same).

(o) Ownership of Leased Premises. Tenant acknowledges that the Leased Premises
are the property of Landlord and that Tenant has only the right to the
possession and use thereof upon the terms, covenants, and conditions set forth
in this Lease.

(p) Encroachments, Restrictions, etc. If any of the Improvements shall, at any
time, encroach upon any property, street, or right-of-way adjoining or adjacent
to the Leased Premises, or shall violate the agreements or conditions contained
in any restrictive covenant or other agreement affecting the Leased Premises, or
any part thereof, or shall hinder or obstruct any easement or right-of-way to
which the Leased Premises are subject, or shall impair the rights of others
under such easement or right-of-way, then promptly upon the request of the
Landlord at the behest of any persons affected by any

 

31



--------------------------------------------------------------------------------

such encroachment, violation, hindrance, obstruction, or impairment, Tenant
shall, at its cost and expense, either (i) obtain valid and effective waivers or
settlements of all claims, liabilities, and damages resulting from each such
encroachment, violation, hindrance, obstruction, or impairment, whether the same
shall affect Landlord or Tenant, or (ii) make such changes in the Improvements,
and take such other actions as shall be necessary, to remove such encroachments,
hindrances, or obstructions and to end such violations or impairments,
including, if necessary, but only with Landlord’s prior written consent, the
alteration or removal of any of the Improvements. Any such alteration or removal
consented to by Landlord shall be made by Tenant in accordance with the
requirements of Section 9, above. Tenant’s obligations under this subsection
32(p) shall survive the expiration or sooner termination of this Lease,

(q) Acceptance of Surrender, No surrender to Landlord of this Lease or of the
Leased Premises, or any part thereof, or of any interest therein, shall be valid
or effective unless agreed to and accepted in writing by Landlord and consented
to in writing by any and all Mortgagees and Superior Lessors, and no act or
omission by Landlord or any representative or agent of Landlord, other than such
a written acceptance by Landlord, consented to as aforesaid, shall constitute an
acceptance of any such surrender.

(r) Consent by Landlord. Wherever in this Lease Landlord agrees not to withhold
its consent or approval unreasonably, or words of like import, Tenant agrees
that it shall not be unreasonable for Landlord to withhold such consent or
approval (i) if, by granting such consent or approval, Landlord shall be in
violation of any Mortgage, or (ii) any Mortgagee shall not give its consent or
approval thereto where its consent or approval is required by the terms of its
Mortgage. Anything herein contained to the contrary notwithstanding, any consent
or approval given by Landlord hereunder this Lease with respect to any act or
matter to which a Mortgagee is entitled by the terms of its Mortgage to consent
or approve shall be of no force or effect, and shall be deemed to have been
withheld, unless accompanied by the written consent or approval of such
Mortgagee. In the event that a claim or adjudication is made that Landlord has
acted unreasonably, or unreasonably delayed acting in any case where by law or
under this Lease it has an obligation to act reasonably or promptly, Landlord
shall not be liable for any monetary damages, and Tenant’s remedies shall be
limited to injunctive relief or declaratory judgment.

33. Tenant’s Right of First Option/Refusal to Purchase

In the event that, at any time during the term of this Lease, Landlord desires
to sell the Leased Premises to any entity not related to or affiliated with
Landlord, Tenant shall have the right of first offer with respect to the
purchase thereof, which right shall be exercisable in accordance with and
subject to the following conditions:

(a) If Landlord desires to offer the Leased Premises for sale, it shall send
Tenant a notice (the Offer Notice) so stating;

(b) If Tenant is interested in purchasing the Leased Premises, it shall send
Landlord a written offer (the First Offer) within thirty (30) days of the Offer
Notice which shall be deemed, subject to the terms of Section 33(d) hereof, to
be an irrevocable offer to purchase the Leased Premises as provided in this
Section 33. The First Offer shall specify a price (the First Offer Purchase
Price) and other terms (the Other Terms) upon which the Tenant shall be
obligated, at Landlord’s option as herein provided, to purchase the Leased’
Premises. Failure of Tenant to send the First Offer to Landlord within

 

32



--------------------------------------------------------------------------------

said thirty (30) day period shall be deemed a waiver by Tenant of its right of
first offer, and thereafter, the provisions of this Section 33 shall no longer
be of any force and effect;

(c) In the event that Tenant has sent Landlord a First Offer, then for a period
of one (1) year from the Offer Notice, Landlord shall not sell the Leased
Premises to a third party for less than the amount of the First Offer Purchase
Price or on terms substantially more onerous to Landlord than the Other Terms.
Upon a sale by the Landlord of the Leased Premises to a third party, the
provisions of this Section 33 shall no longer be of any force or effect.
Notwithstanding anything to the contrary, Landlord shall have no obligation to
accept the First Offer or to sell the Leased Premises to any third party;

(d) If Tenant has sent Landlord a First Offer in compliance with subsection
(b) of this Section 33 and Landlord has not accepted a third party offer within
one (1) year after receipt of the First Offer, the Offer Notice shall terminate,
and Tenant’s right of first offer shall again be in full force and effect;

(e) If Landlord is willing to accept the First Offer prior to the termination
thereof as provided in Section 33(d) hereof, then Landlord shall send Tenant a
written notice (the Acceptance);

(f) On a date (the First Offer Closing Date) which shall be specified by
Landlord in the Acceptance, but shall be not less than thirty (30), nor more
than one hundred twenty (120), days from the date of the Acceptance, Tenant
shall purchase the Leased Premises on the Other Terms as set forth in the First
Offer and as otherwise provided in Section 23 of this Lease, whereupon Tenant
shall pay the First Offer Purchase Price (which, for purposes of Section 23 of
this Lease, may sometimes be referred to as the Purchase Price) as set forth in
the First Offer to Landlord, together with all installments of Minimum Rental
and all other sums due and payable under this Lease to and including such First
Offer Closing Date,

(g) Notwithstanding anything to the contrary contained in this Section 33, the
provisions of this Section 33 shall not apply to, and Landlord shall have no
obligation and Tenant shall have no right under this Section 33 in connection
with, any of the following:

(i) any sale, transfer, or other disposition of the Leased Premises or any
portion thereof or any interest therein incidental to the exercise of any remedy
provided for in any Mortgage or Superior Lease,

(ii) any sale, transfer, or other disposition of the Leased Premises or any
portion thereof or any interest therein if, at the time Landlord would have
otherwise been obligated to send Tenant an Offer Notice in connection with such
disposition or at any time thereafter, there shall have occurred an Event of
Default hereunder.

34. Bankruptcy or Insolvency

The Landlord and Tenant acknowledge and agree that the provisions of this
Section 34 shall control notwithstanding anything to the contrary contained
herein.

 

33



--------------------------------------------------------------------------------

(a) In the event that Tenant shall become a debtor under Chapter 7 of the
Bankruptcy Reform Act of 1978, 11 U.S.C. A. §§701 to 784 (Bankruptcy Code) and
Tenant’s trustee or Tenant shall elect to assume this Lease for the purpose of
assigning the same or otherwise, such election and assignment may be made only
if the provisions of this Section 34 are satisfied. If Tenant or Tenant’s
trustee shall fail to assume this Lease within 60 days after the entry of an
order for relief, this Lease shall be deemed to have been rejected. Immediately
thereupon, Landlord shall be entitled to possession of the Leased Premises
without further obligation to Tenant or Tenant’s trustee and this Lease, upon
the election of Landlord, shall terminate, but Landlord’s right to be
compensated for damages (including, without limitation, liquidated damages
pursuant to Section 19 or the exercise of any other remedies in any such
proceeding) shall survive, whether or not this Lease shall be terminated.

(b) In the event that a voluntary petition for reorganization is filed by
Tenant, or an involuntary petition is filed against Tenant under Chapter 11 of
the Bankruptcy Code, or in the event of the entry of an order for relief under
Chapter 7 in a case which is then transferred to Chapter 11, Tenant’s trustee or
Tenant, as debtor-in-possession, must elect to assume this Lease within 60 days
from the date of the filing of the petition under Chapter 11 or the transfer
thereto, or Tenant’s trustee or the debtor-in-possession shall be deemed to have
rejected this Lease. Immediately thereupon, Landlord shall be entitled to
possession of the Leased Premises without further obligation to Tenant or
Tenant’s trustee and this Lease, upon the election of Landlord, shall terminate,
but Landlord’s right to be compensated for damages (including, without
limitation, liquidated damages pursuant to Section 19 or the exercise of any
other remedies in any such proceeding) shall survive, whether or not this Lease
shall be terminated.

(c) No election by Tenant’s trustee or the debtor-in-possession to assume this
Lease, whether under Chapter 7 or Chapter 11, shall be effective unless each of
the following conditions has been satisfied:

(i) Tenant’s trustee or the debtor-in-possession has cured all defaults under
this Lease, or has provided Landlord with evidence satisfactory to Landlord that
it will cure all defaults susceptible of being cured by the payment of money
within 10 days from the date of such assumption, and that it will cure all other
defaults under this Lease which are susceptible of being cured by the
performance of any act within 30 days after the date of such assumption.

(ii) Tenant’s trustee or the debtor-in-possession has compensated, or has
provided Landlord with evidence satisfactory to Landlord that, within 10 days
from the date of such assumption, it will compensate, Landlord for any actual
pecuniary loss incurred by Landlord arising from the default of Tenant, Tenant’s
trustee, or the debtor-in-possession as indicated in any statement of actual
pecuniary loss sent by Landlord to Tenant’s trustee or the debtor-in-possession.

(iii) Tenant’s trustee or the debtor-in-possession (A) has provided Landlord
with Assurance, as hereinbelow defined, of the future performance of each of the
obligations under this Lease of Tenant, Tenant’s trustee, or the
debtor-in-possession, and (B) shall, in addition to any other security deposits
held by Landlord, deposit with Landlord, as security for the timely payment of
Minimum Rental and for the performance of all other obligations of Tenant under
this Lease, an amount equal to 3 monthly installments of Minimum Rental and any
percentage rental payable under this Lease (both at the rate then payable), and
(C) pay in advance to Landlord on the date each installment of Minimum Rental is
due and payable, one-twelfth of Tenant’s annual obligations for Impositions and

 

34



--------------------------------------------------------------------------------

insurance premiums to be made by Tenant pursuant to this Lease. The obligations
imposed upon Tenant’s trustee or the debtor-in-possession by this Section 34
shall continue with respect to Tenant or any assignee of this Lease, after the
conclusion of proceedings under the Bankruptcy Code.

(iv) Such assumption will not breach or cause a default under any provision of
any other lease, Mortgage, financing agreement, or other agreement by which
Landlord or the Superior Lessor is bound, relating to the Leased Premises or any
larger development of which the Leased Premises is a part.

(d) For purposes of subsection (c)(iii) of this Section 34, Landlord and Tenant
acknowledge that Assurance shall mean no less than: (i) Tenant’s trustee or the
debtor-in-possession has, and will continue to have, sufficient unencumbered
assets, after the payment of all secured obligations and administrative
expenses, to assure Landlord that sufficient funds will be available to fulfill
the obligations of Tenant under this Lease, and (ii) to secure to Landlord the
obligations of Tenant, Tenant’s trustee, or the debtor-in-possession, and to
assure the ability of Tenant, Tenant’s trustee, or the debtor-in-possession to
cure the defaults under this Lease, monetary and/or non-monetary, there shall
have been: (A) sufficient cash deposited with Landlord, or (B) the Bankruptcy
Court shall have entered an order segregating sufficient cash payable to
Landlord, and/or (C) Tenant’s trustee or the debtor-in-possession shall have
granted to Landlord a valid and perfected first lien and security interest
and/or mortgage in properly of Tenant, Tenant’s trustee, or the
debtor-in-possession, acceptable as to value and kind to Landlord.

(e) In the event that this Lease is assumed in accordance with subsection (b) of
this Section 34 and thereafter Tenant is liquidated or files, or has filed
against it, a subsequent petition under any provision of the Bankruptcy Code or
any similar statute for relief of debtors, Landlord may, at its option,
terminate this Lease and all rights of Tenant hereunder, by giving Tenant notice
of its election to so terminate within 30 days after the occurrence of either of
such events.

(f) If Tenant’s trustee or the debtor-in-possession has assumed this Lease
pursuant to the terms and provisions of this Section 34 for the purpose of
assigning (or elects to assign) this Lease, this Lease may be so assigned only
if the proposed assignee has provided adequate assurance of future performance
of all of the terms, covenants, and conditions of this Lease to be performed by
Tenant. Landlord shall be entitled to receive all consideration for such
assignment, whether cash or otherwise. As used in this subsection (f) of this
Section 34 “adequate assurance of future performance” shall mean at least that
clauses (B) and (C) of subsection (c)(iii) of this Section 34, and each of the
following conditions, has been satisfied:

(i) The proposed assignee has furnished Landlord with a current financial
statement audited by a certified public accountant, determined in accordance
with generally accepted accounting principles consistently applied, indicating a
credit rating, net worth, and working capital in amounts which Landlord
reasonably determines to be sufficient to assure the future performance of such
assignee of Tenant’s obligations under this Lease, but in no event indicating a
net worth less than the net worth of the Tenant and any Guarantors of this
Lease, on the date of execution hereof.

 

35



--------------------------------------------------------------------------------

(ii) Such assignment will not breach or cause a default under any provision of
any other lease, Mortgage, financing agreement, or other agreement by which
Landlord or the Superior Lessor is bound, relating to the Leased Premises or any
larger development of which the Leased Premises is a part.

(iii) The proposed assignment will not release or impair any Guarantee under
this Lease.

(g) When, pursuant to the Bankruptcy Code, Tenant’s trustee or the
debtor-in-possession shall be obligated to pay reasonable use and occupancy
charges for the use of the Leased Premises, such charges shall not be less than
the Minimum Rental and all additional rent payable by Tenant under this Lease,
and shall be paid at the times and when due as though such charges were Minimum
Rental and additional rent.

(h) Anything in this Lease to the contrary notwithstanding, neither the whole
nor any portion of Tenant’s interest in this Lease or its estate in the Leased
Premises shall pass to any trustee, receiver, assignee for the benefit of
creditors, or any other similar person or entity, or otherwise by operation of
law under the Bankruptcy Code or any similar federal statute now or hereinafter
enacted, or under the laws of any state having jurisdiction of the person or
property of Tenant, unless Landlord shall have consented to such transfer in
writing. No acceptance by Landlord of rent or any other payments from any such
trustee, receiver, assignee, person, or other entity shall be deemed to
constitute such consent by Landlord, nor shall it be deemed a waiver of
Landlord’s right to terminate this Lease for any transfer of Tenant’s interest
under this Lease without such consent.

(i) Anything in this Lease to the contrary notwithstanding, Tenant covenants and
agrees that this Lease is an extension of financial benefits and accommodations
to Tenant which are uniquely personal in nature, and such financial benefits and
accommodations are a material inducement for Landlord’s execution and delivery
of this Lease, and are an integral part of the consideration for this Lease.

(j) Notwithstanding anything in this Lease to the contrary, and as a material
inducement for Landlord’s execution and delivery of this Lease, and the
extension of financial benefits and accommodations uniquely personal to Tenant,
Tenant covenants and agrees for itself, its successors, and assigns, that it
will maintain at all times a net worth, determined in accordance with generally
accepted accounting principles consistently applied, of not less than the net
worth so determined of Tenant and any Guarantors of this Lease on the date of
execution hereof. Failure to comply with the provisions of this subsection
(j) of Section 34 shall be deemed a default relating to a monetary obligation,
as that term is used in Section 19 of this Lease, entitling Landlord to the
remedies therein provided.

(k) In the event of an assumption or assignment, or both, of Tenant’s interests
pursuant to this Section 34, the right to extend the term of this Lease for an
Extended Term beyond the then term of this Lease shall be extinguished.

35. Late Charges

(a) Tenant hereby acknowledges that late payment by Tenant to Landlord of rent
and other sums due hereunder will cause Landlord to incur costs not contemplated
by this Lease, the exact amount of which will be extremely difficult to
ascertain. Such costs include, but are not limited to, processing and accounting
charges, and late charges which may be

 

36



--------------------------------------------------------------------------------

imposed on Landlord by the terms of any mortgage or trust deed encumbering the
Premises. Accordingly, if any installment of rent or any other sum due from
Tenant shall not be received by Landlord or Landlord’s designee within ten
(10) days after the date on which such sum is due, Tenant shall pay to Landlord
a late charge equal to ten (10%) percent of such overdue amount. The parties
hereby agree that such late charge represents a fair and reasonable estimate of
the costs Landlord will incur by reason of late payment by Tenant. Acceptance of
such late charge by Landlord shall in no event constitute a waiver of Tenant’s
default with respect to such overdue amount, nor prevent Landlord from
exercising any of the other rights and remedies granted hereunder.

(b) Any amount due Landlord not paid within ten (10) days after the date on
which such amount is due shall bear interest at the Maximum Rate from the due
date of such amount. Payment of such interest shall not excuse or cure any
default by Tenant under this Lease.

36. Definitions

For the purposes of this Lease, the following definitions shall be applicable in
addition to those definitions of terms contained in other sections and schedules
of the Lease:

Lease Year—Any twelve (12) month period during the Initial Term of this Lease
and any Extended Term commencing on the first day of the first full calendar
month of the term of this Lease.

Maximum Rate—an annual rate of interest equal to the Prime Rate plus two
(2%) percent, but in no event in excess of the maximum lawful rate permitted to
be charged by a Landlord against a defaulting Tenant for monies advanced by
reason of a Tenant’s default.

Mortgage—any Mortgage, deed of trust, or other security interest now existing or
hereafter created on all or any portion of Landlord’s interest in this Lease
and/or the Leased Premises.

Mortgagee—the holder of any Mortgage.

Person/Persons—any individual(s), partnership(s), firm(s), corporation(s),
business trust(s), estate(s), legal representative(s), or other entities of any
nature or description whatsoever.

Prime Rate—the rate being charged at the time in question by First National Bank
of the South, or any successor bank, for short-term ninety (90) day unsecured
loans made to its preferred customers.

Superior Lease—any lease of all or any portions of the Leased Premises made by
and between any persons, firms, or entities, as lessor, and any Landlord
hereunder, as lessee.

Superior Lessor—the Lessor under any Superior Lease.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES ON FOLLOWING PAGES]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this instrument under
seal as of the day and year first above written.

 

WITNESS:   LANDLORD:

LOGO [g20302sig_07.jpg]

LOGO [g20302sig_08.jpg]

  FIRST NATIONAL HOLDINGS, LLC, a South Carolina limited liability company   By:
 

LOGO [g20302sig_03.jpg]

  Name:   Donald B. Wildman   Its:   Manager   TENANT:

LOGO [g20302sig_08.jpg]

LOGO [g20302sig_07.jpg]

  FIRST NATIONAL BANK OF THE SOUTH, a national banking organization   By:  

LOGO [g20302sig_06.jpg]

  Name:   Jerry L. Calvert   Its:   President & C.E.O

 

38



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTIONS

North Pine Street Property:

ALL those lots, pieces or parcels of land with improvements located thereon,
located, lying and being in the City of Spartanburg, Spartanburg County, South
Carolina on the western side of North Pine Street US Highway 176 (R/W varies),
containing 2.98 acres, more or less, and being more particularly shown on plat
of survey made for First National Holdings, LLC dated November 15, 2006, last
revised January 11, 2007, by Site Design, Inc. (Joe F. Gosnell, P.L.S. S. C.
Reg. No. 16501) recorded February     , 2007 in Plat Book                     ,
at Page                      in the Spartanburg County Register of Deeds Office,
to which plat reference is hereby made for a more complete and particular
description and with the following metes and bounds, to-wit:

COMMENCING at an old nail in curb located 412.3 feet more or less, from that
intersection of the rights of way of North Pine Street US Highway 176 and Saint
John Street along a tie line of N 26-40-00 W said point being the POINT OF
BEGINNING (P.O.B.);

From said P.O.B. and leaving the right of way of North Pine Street, thence S.
89-45-19 W. 107.01 feet to IPO  1/2" rebar; thence S. 38-31-44 W. 166.32 feet to
IPO  1/2" rebar; thence S. 12-59-37 W. 25.33 feet to IPO  1/2" rebar; thence S.
35-29-00 W. 75.79 feet to IPO  1/2" rebar; thence S. 52-05-04 E. 32.61 feet to
IPO  1/2" rebar; thence S. 13-06-08 W. 51.59 feet to IPO  1/2" rebar located on
the right of way of Saint John Street; thence along the right of way of Saint
John Street N 66-50-29 W 38.22 feet to a point; thence N. 67-50-04 W. 59.33 feet
to an Old Nail & Cap; thence leaving the right of way of Saint John Street N.
18-46-19 E. 26.44 feet to an Old Nail & Cap; thence N. 18-43-06 E. 35.75 feet to
old RR Spike; thence N. 15-39-05 E. 67.76 feet to old RR Spike; thence N.
14-44-54 E. 35.50 feet to Old RR Spike; thence N. 12-24-45 E. 10.53 feet to Mag
Nail Set; thence N. 04-54-04 E. 59.93 feet to Old Nail & Cap; thence S. 06-09-50
W. 24.47 feet to a point; thence S. 69-55-21 W. 56.48 feet to IPO  3/8" rebar;
thence N. 13-27-48 W. 56.90 feet to IPO  1/4" SR Bent; thence N. 69-25-42 E.
75.13 feet to Mag Nail Set; thence N. 06-09-50 E. 75.15 feet to point; thence S.
68-36-40 W. 103.38 feet to IPO  1/2" rebar; thence N. 13-16-11 W. 54.19 feet to
IPO  1/2" RB Bent; thence N. 13-18-21 W. 68.46 feet to IPO  1/2" rebar; thence
N. 70-10-40 E. 68.16 feet to IPS  5/8" rebar; thence N. 14-34-32 W. 16.95 feet
to IPO  5/8" solid rod; thence N. 16-19-51 W. 49.62 feet to an IPO  1/2" solid
rod; thence N. 68-31-30 E. 28.22 feet to IPO  1/2" rebar; thence N. 14-14-23 W.
127.74 feet to Old Mag Nail; thence along the right of way of Greenleaf Street
20’ R/W, thence N. 75-43-34 E. 50.38 feet to IPO  1/2" rebar, thence N. 77-29-16
E. 50.95 feet to IPO  1/2" rebar, thence N. 74-51-16 E. 9.39 feet to IPO  1/2"
R. B. Bent located on the right of way of North Pine Street US Highway 176;
thence along the right of way of North Pine Street US Highway 176 the following
two (2) calls: S. 28-35-12 E. 113.16 feet to IPO  1/2" rebar; S. 26-40-00 E.
414.60 feet to Old Nail in Curb and the P.O.B.



--------------------------------------------------------------------------------

Derivations:

A portion of the above described property was heretofore conveyed to First
National Bank of Spartanburg, Div. of First National Bank of the South by deed
of Robbin Waldrop and Gracie Sue Waldrop recorded on February 8, 2005 in Deed
Book 82-G, at Page 702, aforesaid records.

Tax Map Number: 7-12-07-158.00

A portion of the above described property was heretofore conveyed to First
National Bank of the South by deed of Bobby J. Crump recorded October 13, 2005
in Deed Book 84-D, at Page 524, aforesaid records.

Tax Map Number: 7-12-07-161.00

A portion of the above described property was heretofore conveyed to First
National Bank of the South by deeds recorded in the Office of the Register of
Deeds for Spartanburg County, S. C. in Deed Book 72-G at Page 464; Deed Book
72-G at Page 465; and Deed Book 72-G at Page 466.

Tax Map Numbers: P/O 7-12-07-147.00; P/O 7-12-07-147.01 and also 7-12-07-157.00

A portion of the above described property was heretofore conveyed to FIRST
NATIONAL BANK OF SPARTANBURG by deed of HBJ PROPERTIES, A SOUTH CAROLINA GENERAL
PARTNERSHIP, dated February 22, 2000, recorded in the Office of the Register of
Deeds for Spartanburg County, S. C. in Deed Book 71-N, at Page 609.

Tax Map Number: 7-12-07-168.00

A portion of the above described property was heretofore conveyed to First
National Bank of Spartanburg by deed recorded in the Office of the Register of
Deeds for Spartanburg County, S. C. in Deed Book 83-G at Page 402.

Portions of the above described property was heretofore conveyed to First
National Bank of Spartanburg by Road Closure Order recorded in Deed Book 72-F at
Page 624.)

Tax Map Number: 7-12-07-156.00

 



--------------------------------------------------------------------------------

A portion of the above described property was heretofore conveyed to First
National Bank of Spartanburg by deed recorded in the Office of the Register of
Deeds for Spartanburg County, S. C. in Deed Book 84-E at Page 180.

Portions of the above described property was heretofore conveyed to First
National Bank of Spartanburg by Road Closure Order recorded in Deed Book 84-P at
Page 302.)

Tax Map Numbers: 7-12-7-153.00 and 7-12-7-154.00

Boiling Springs Road Property:

ALSO: ALL that lot, piece or parcel of land located in the State of South
Carolina, County of Spartanburg, at Boiling Springs, located at the northeastern
quadrant of the intersection of Boiling Springs Road (S. C. Highway No. 9) and
Swain Avenue, containing 0.946 acres, more or less, and being more particularly
shown on plat of survey made for First National Bank of Spartanburg dated
August 15, 2000 by John Robert Jennings, P.L.S., Surveyor, recorded December 27,
2000 in Plat Book 149, at Page 360 in the Office of the Register of Deeds for
Spartanburg County, S. C. See also “ALTA / ACSM Land Title Survey” prepared for
First National Holdings, LLC by Joe F. Gosnell, P.L.S., South Carolina Reg.
No. 16501 of Site Design, Inc., dated November 7, 2006, last revised on
February 8, 2007 (the “Survey”) showing said parcel as having the following
metes and bounds, to-wit:

Commencing at an iron pin old 3/4” open lop located on the right of way of
Boiling Springs Road (SC Hwy 9) (45’ R/W from C/L) as shown on said Survey and
being the Point of Beginning (POB).

From said POB, thence along the Boiling Springs Road right of way the following
three calls: N. 32-57-13 W. 93.14 feet to IPS 5/8” rebar, N. 33-39-21 W. 84.29
feet to IPS 5/8” rebar, N. 07-29-08 E. 11.91 feet to IPS 5/8” rebar; thence
along the 40’ right of way of Swain Avenue the following two calls: N. 49-22-15
E. 172.49 feet to Mag Nail Set, N. 49-24-00 E. 44.51 feet to IPS; thence leaving
said right of way and running S. 33-18-35 E. 184.79 feet to IPO 1/2” rebar;
thence S. 49-09-22 W. 21.53 feet to IPO 1/2” rebar; thence S. 49-13-08 W. 203.46
feet to IPO 3/4” open top and POB, and containing 41,214 square feet, 0.95
acres, more or less.

This being the same property heretofore conveyed to FIRST NATIONAL BANK OF
SPARTANBURG by deed of PATRICK A. TINSLEY dated December 21, 2000, recorded
December 27, 2000 in Deed Book 73-D, at Page 422, aforesaid records.

Tax Map Number: 2-44-10-053.00

Property Address: 3090 Boiling Springs Road; Boiling Springs, SC

 



--------------------------------------------------------------------------------

EXHIBIT “A” LEGAL DESCRIPTION CONTINUED:

THESE BEING THE SAME PROPERTIES HERETOFORE CONVEYED TO FIRST NATIONAL HOLDINGS,
LLC, A SOUTH CAROLINA LIMITED LIABILITY COMPANY, BY DEED OF FIRST NATIONAL BANK
OF THE SOUTH, ALSO KNOWN AS FIRST NATIONAL BANK OF SPARTANBURG, A DIVISION OF
FIRST NATIONAL BANK OF THE SOUTH DATED FEBRUARY 6, 2007, AND RECORDED IN THE
OFFICE OF THE REGISTER OF DEEDS FOR SPARTANBURG COUNTY, S. C. IN DEED BOOK
                    , at PAGE                     .



--------------------------------------------------------------------------------

Schedule A.

See attached Building Sketches of Boiling Springs (page 34) and N. Pine Street
(pages 34,35,36,37,38) locations for depiction of usable space.

 

42



--------------------------------------------------------------------------------

LOGO [g20302img_01.jpg]

 



--------------------------------------------------------------------------------

LOGO [g20302img_02.jpg]



--------------------------------------------------------------------------------

LOGO [g20302img_03.jpg]

 



--------------------------------------------------------------------------------

LOGO [g20302img_04.jpg]

 



--------------------------------------------------------------------------------

LOGO [g20302img_05.jpg]

 



--------------------------------------------------------------------------------

LOGO [g20302img_06.jpg]

 



--------------------------------------------------------------------------------

SCHEDULE “B”

MINIMUM RENTAL

Lease years 1 through 25 inclusive shall be in the amount of Four Hundred Sixty
Three Thousand Two Hundred Fifty and No/100 ($463,250.00) Dollars annually with
monthly installments of Thirty Eight Thousand Six Hundred Four and 17/100
($38,604.17) Dollars. Any partial month shall be prorated based on the monthly
installment amount as set forth in the Lease.

First Renewal Option Rental for lease years 26 through 30 shall be determined by
the following. At the commencement of the First Renewal Term, if exercised, the
Fixed Annual Minimum Rent, for that Renewal Period shall be adjusted to reflect
the increase, if any, in the Index (as herein defined) between date of the
commencement of the First Renewal Term and the date of the commencement of the
Initial Term. In no event shall the Fixed Annual Minimum Rent be increased by
less than 25%. The term “Index” as referred to herein shall mean the Consumer
Price Index for All Urban Consumers (CPI-U), All Items, U.S. City Average
(1982-1984=100), published by the United States Department of Labor, Bureau of
Statistics. In the event the CPI-U is discontinued, Landlord will select another
nationally recognized published index of similar statistical information.

 

43



--------------------------------------------------------------------------------

Schedule C.

Determination of Fair Market Value

(a) In the event that Landlord and Tenant shall have failed to agree upon the
Fair Market Value (for purposes of this schedule, the Value) when and as
provided in this Lease for such agreement, then such Value shall be determined
as provided in subparagraph (b) hereof. For purposes of this Schedule, the
Taking Date shall be the Determination Date for the Fair Market Value (the
Determination Date).

(b)

(i) Landlord and Tenant shall each appoint an appraiser by written notice given
to the other party not later than thirty (30) days after the Determination Date
in effect with respect to the Value to be determined. If either Landlord or
Tenant shall have failed to appoint an appraiser within such period of time, and
thereafter shall have failed to do so by written notice given within a period of
ten (10) days after notice by the other party requesting the appointment of such
appraiser, then such appraiser shall be appointed by the American Arbitration
Association or its successors (the branch office of which is located in or
closest to the location of the Leased Premises), upon request of either Landlord
or Tenant, as the case may be;

(ii) the two (2) appraisers appointed as above provided shall appoint a third
(3rd) appraiser by written notice given to both Landlord and Tenant, and, if
they fail to do so by written notice given within thirty (30) days after their
appointment, such third (3rd) appraiser shall be appointed as above provided for
the appointment of an appraiser in the event either party fails to do so;

(iii) all of such appraisers shall be M.A.I. real estate appraisers, having not
less than ten (10) years’ experience in appraising the value of real estate
similar to the Leased Premises, and whose appraisals are acceptable to savings
banks or life insurance companies doing business in the State in which the
Leased Premises are located;

(iv) the Fair Market Value shall (a) include the value of the Land, all
Improvements located thereon, and all appurtenances thereto (the Lease
Premises), (b) shall be determined as if the Leased Premises were free of and
unencumbered by this Lease and any subleases, licenses, and concessions
thereunder, and (c) shall be determined for the highest or best use or uses of
the Leased Premises by whichever applicable valuation method (generally
acceptable for M.A.I. appraisals) shall reflect the greatest value (including,
without limitation, market value, replacement cost, and capitalization of income
methods).

(v) the determination of the Value in question by such appraisers must be
reached by a unanimous decision of such appraisers. In the event that such
appraisers cannot reach a unanimous determination of the Value in question
within the time period allotted therefor, such determination shall be equal to
the average of the two appraisals thereof which are closest in value, and
insofar as the same is in compliance with the provisions and conditions of this
subparagraph (b), shall

 

44



--------------------------------------------------------------------------------

be binding upon Landlord and Tenant. Duplicate original counterparts of such
determination shall be sent forthwith by the appraisers by certified mail,
return receipt requested, to both Landlord and Tenant. If, for any reason
whatsoever, a written decision of the appraisers shall not be rendered within
twenty (20) days after the appointment of the third (3rd) appraiser, then, at
any time thereafter before such decision shall have been rendered, either party
may apply to any court having jurisdiction sitting in the locality where the
Leased Premises are located by action, proceeding, or otherwise (but not by a
new arbitration proceeding), as may be proper, to determine the question in
dispute consistently with the provisions of this Lease. The cost and expense of
the appraisers and any such action, proceeding, or otherwise shall be borne by
Tenant.

 

45



--------------------------------------------------------------------------------

EXHIBIT “C”

Permitted Encumbrances

 

23



--------------------------------------------------------------------------------

EXHIBIT “C”

PERMITTED ENCUMBRANCES

 

1. Rights or claims of parties in possession not shown by the public records;

 

2. Easements, or claims of easements, not shown by the public records;

 

3. Any lien, or right to a lien, for services, labor, or materials hereto of
hereafter furnished, imposed by law and not shown by the public records.

 

4. Rights of dower, homestead or other marital rights of the spouse, if any, of
an individual insured;

 

5. Restrictions upon the use of the premises not appearing in the chain of title
to the land.

 

6. Real property taxes for the year 2007, and subsequent years, a lien, but not
yet due and payable.

 

7. No liability is assumed for payment of maintenance assessments (if any) as
set forth in any restrictive covenants; said easements are second and
subordinate to the Mortgage insured hereby.

 

8. Any and all easements as per recorded plat(s).

 

9. The amount of acreage contained in the land described herein.

 

10. AS TO THE BOILING SPRINGS, SOUTH CAROLINA PARCEL: RESTRICTIONS FILED FOR
RECORD IN DEED BOOK 23-A, AT PAGE 82, WHICH ALLOW USE OF THE INSURED PROPERTY
FOR BUSINESS PURPOSES.

 

11. AS TO THE BOILING SPRINGS, SOUTH CAROLINA PARCEL: RIGHT OF WAY AND EASEMENT
GIVEN TO DUKE POWER COMPANY RECORDED IN DEED BOOK 51-Q, AT PAGE 692, AFORESAID
RECORDS.

 

12. AS TO THE NORTH PINE STREET PARCEL: RIGHT OF WAY AND EASEMENT GIVEN TO DUKE
POWER COMPANY RECORDED IN DEED BOOK 82-E, AT PAGE 355, AFORESAID RECORDS.

 

13. AS TO THE NORTH PINE STREET PARCEL: Matters of survey and rights of others
affecting the property based on items shown on “ALTA / ACSM Land Title Survey”
prepared for First National Holdings, LLC by Joe F. Gosnell, P.L.S., S. C.
Registration No. 16501, of Site Design, Inc., Civil Engineers and Surveyors,
dated November 15, 2006, last revised                     , 2006, as follows:
(a) Storm drainage across eastern corner of property; (b) chain link fence
encroachment; (c) tx on concrete and underground power; (d) electric meter;
(e) asphalt parking encroachment; (f) signs; (g) dumpster pad; (h) light poles;
(i) inaccessible catch basins; (j) nine (9’) foot building line and five
(5’) foot building line; (k) storm drainage running across western portion of
property; (l) overhead power crossing western portion of property; (m) fifteen
(15’) foot building line, ten (10’) foot building line, forty (40’) foot
building line and twenty five (25’) front building line; (n) eight (8”) inch
concrete wall; (o) gas line; (p) storm drainage (18” C & C typical); (q) twenty
five (25’) Duke Power Company right of way; (r) overhead power line;
(s) sanitary sewer line.

 

1



--------------------------------------------------------------------------------

14. AS TO THE BOILING SPRINGS, SC PARCEL: Matters of survey and rights of others
affecting the property based on items shown on ALTA/ACSM Land Title Survey
prepared for First National Holdings, LLC by Joe F. Gosnell, P.L.S., S.C. Reg.
No. 16501 of Site Design, Inc. dated November 9, 2006, last revised on
                    ,20    , as follows: (a) ten (10) foot sanitary sewer
service easement; (b) building setback lines of fifty (50) feet along Boiling
Springs Road, fifty (50) feet along Swain Avenue, fifteen (15) feet along side
lot line and twenty (20) feet along rear boundary; (c) storm drainage lines;
(d) sanitary sewer lines; (e) overhead power light pole on subject property;
(f) signs on subject property.

 

2



--------------------------------------------------------------------------------

EXHIBIT “D”

Description of the Surveys

North Pine Street Property:

Plat of survey made for First National Holdings, LLC dated November 15, 2006,
last revised February 8, 2007, by Site Design, Inc. (Joe F. Gosnell, P.L.S. S.
C. Reg. No. 16501).

Boiling Springs Road Property:

“ALTA / ACSM Land Title Survey” prepared for First National Holdings, LLC by Joe
F. Gosnell, P.L.S., South Carolina Reg. No. 16501 of Site Design, Inc., dated
November 7, 2006, last revised on February 8, 2007.

 

24



--------------------------------------------------------------------------------

EXHIBIT “E”

Bill of Sale for the Personal Property

 

25



--------------------------------------------------------------------------------

STATE OF SOUTH CAROLINA    )          )                        Bill of Sale   
COUNTY OF SPARTANBURG    )      

 

1. Sale and Transfer of Assets and Contract Rights. For good and valuable
consideration, the receipt, adequacy and legal sufficiency of which are hereby
acknowledged, and as contemplated by that certain Agreement to Purchase, Sale
and Lease Agreement dated as of February 16, 2007 (the “Purchase Agreement”), to
which First National Bank of the South, a national banking organization, (the
“Seller”), and First National Holdings, LLC, a South Carolina limited liability
company (the “Purchaser”), are parties, Seller hereby sells, transfers, assigns,
conveys, grants and delivers to Purchaser, effective as of         :        
         .m. (         time) on February 16, 2007 (the “Effective Time”), all of
Seller’s right, title and interest in and to all of the personal property
describe in the attached Schedule of Personal Properly (the “Personal Property”)
used in connection with the Land described on Exhibit “A” attached hereto and
incorporated herein by reference,

 

2. Further Actions. Seller covenants and agrees to warrant and defend the sale,
transfer, assignment, conveyance, grant and delivery of the Personal Property
hereby made against all persons whomsoever, to take all steps reasonably
necessary to establish the record of Purchaser’s title to the Personal Property
and, at the request of Purchaser, to execute and deliver further instruments of
transfer and assignment and take such other action as Purchaser may reasonably
request to more effectively transfer and assign to and vest in Purchaser each of
the Personal Property, all at the sole cost and expense of Seller.

 

3. Terms of the Purchase Agreement. The terms of the Purchase Agreement,
including but not limited to Seller’s representations, warranties, covenants,
agreements and indemnities relating to the Personal Property, are incorporated
herein by this reference. Seller acknowledges and agrees that the
representations, warranties, covenants, agreements and indemnities contained in
the Purchase Agreement shall not be superseded hereby but shall remain in full
force and effect to the full extent provided therein, In the event of any
conflict or inconsistency between the terms of the Purchase Agreement and the
terms hereof, the terms of the Purchase Agreement shall govern,

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has executed this Bill of Sale effective this 16th
day of February, 2007.

 

First National Bank of the South,

a national banking organization

By:  

LOGO [g20302sig_06.jpg]

  (Seal) Name:   Jerry L. Calvert   Title   President & C.E.O.  

 

By acceptance: Purchaser:

FIRST NATIONAL HOLDINGS, LLC,

a South Carolina limited liability company

By:  

LOGO [g20302sig_03.jpg]

Name:   Donald B. Wildman Title:   Manager



--------------------------------------------------------------------------------

EXHIBIT “A”

Legal Description of Land



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTIONS

North Pine Street Property:

ALL those lots, pieces or parcels of land with improvements located thereon,
located, lying and being in the City of Spartanburg, Spartanburg County, South
Carolina on the western side of North Pine Street US Highway 176 (R/W varies),
containing 2.98 acres, more or less, and being more particularly shown on plat
of survey made for First National Holdings, LLC dated November 15, 2006, last
revised January 11, 2007, by Site Design, Inc. (Joe F. Gosnell, P.L.S. S. C.
Reg. No. 16501) recorded February     , 2007 in Plat Book             , at Page
             in the Spartanburg County Register of Deeds Office, to which plat
reference is hereby made for a more complete and particular description and with
the following metes and bounds, to-wit:

COMMENCING at an old nail in curb located 412.3 feet more or less, from that
intersection of the rights of way of North Pine Street US Highway 176 and Saint
John Street along a tie line of N 26-40-00 W said point being the POINT OF
BEGINNING (P.O.B.);

From said P.O.B. and leaving the right of way of North Pine Street, thence S.
89-45-19 W. 107.01 feet to IPO  1/2” rebar; thence S. 38-31-44 W. 166.32 feet to
IPO  1/2” rebar; thence S. 12-59-37 W. 25.33 feet to IPO  1/2” rebar; thence S.
35-29-00 W. 75.79 feet to IPO  1/2” rebar; thence S. 52-05-04 E. 32.61 feet to
IPO  1/2” rebar; thence S. 13-06-08 W. 51.59 feet to IPO  1/2” rebar located on
the right of way of Saint John Street; thence along the right of way of Saint
John Street N 66-50-29 W 38.22 feet to a point; thence N. 67-50-04 W. 59,33 feet
to an Old Nail & Cap; thence leaving the right of way of Saint John Street N.
18-46-19 E. 26.44 feet to an Old Nail & Cap; thence N. 18-43-06 E. 35,75 feet to
old RR Spike; thence N. 15-39-05 E. 67.76 feet to old RR Spike; thence N.
14-44-54 E. 35.50 feet to Old RR Spike; thence N. 12-24-45 E. 10.53 feet to Mag
Nail Set; thence N. 04-54-04 E. 59.93 feet to Old Nail & Cap; thence S. 06-09-50
W. 24.47 feet to a point; thence S. 69-55-21 W. 56.48 feet to IPO 3/8” rebar;
thence N. 13-27-48 W. 56.90 feet to IPO  1/4” SR Bent; thence N. 69-25-42 E.
75.13 feet to Mag Nail Set; thence N. 06-09-50 E. 75.15 feet to point; thence S.
68-36-40 W. 103.38 feet to IPO  1/2” rebar; thence N. 13-16-11 W. 54.19 feet to
IPO  1/2” RB Bent; thence N. 13-18-21 W. 68.46 feet to IPO  1/2” rebar; thence
N. 70-10-40 E. 68.16 feet to IPS 5/8” rebar; thence N. 14-34-32 W. 16.95 feet to
IPO 5/8” solid rod; thence N. 16-19-51 W. 49.62 feet to an IPO  1/2” solid rod;
thence N. 68-31-30 E. 28.22 feet to IPO  1/2” rebar; thence N. 14-14-23 W.
127.74 Feet to Old Mag Nail; thence along the right of way of Greenleaf Street
20’ R/W, thence N. 75-43-34 E. 50.38 feet to IPO  1/2” rebar, thence N. 77-29-16
E. 50.95 feet to IPO  1/2” rebar, thence N. 74-51-16 E. 9.39 feet to IPO  1/2”
R. B. Bent located on the right of way of North Pine Street US Highway 176;
thence along the right of way of North Pine Street US Highway 176 the following
two (2) calls: S. 28-35-12 E. 113.16 feet to IPO  1/2” rebar; S. 26-40-00 E.
414.60 feet to Old Nail in Curb and the P.O.B.



--------------------------------------------------------------------------------

Derivations:

A portion of the above described property was heretofore conveyed to First
National Bank of Spartanburg, Div. of First National Bank of the South by deed
of Robbin Waldrop and Gracie Sue Waldrop recorded on February 8, 2005 in Deed
Book 82-G, at Page 702, aforesaid records.

Tax Map Number: 7-12-07-158.00

A portion of the above described property was heretofore conveyed to First
National Bank of the South by deed of Bobby J. Crump recorded October 13, 2005
in Deed Book 84-D, at Page 524, aforesaid records.

Tax Map Number: 7-12-07-161.00

A portion of the above described property was heretofore conveyed to First
National Bank of the South by deeds recorded in the Office of the Register of
Deeds for Spartanburg County, S. C. in Deed Book 72-G at Page 464; Deed Book
72-G at Page 465; and Deed Book 72-G at Page 466.

Tax Map Numbers: P/O 7-12-07-147.00; P/O 7-12-07-147.01 and also 7-12-07-157.00

A portion of the above described property was heretofore conveyed to FIRST
NATIONAL BANK OF SPARTANBURG by deed of HBJ PROPERTIES, A SOUTH CAROLINA GENERAL
PARTNERSHIP, dated February 22, 2000, recorded in the Office of the Register of
Deeds for Spartanburg County, S. C. in Deed Book 71-N, at Page 609.

Tax Map Number: 7-12-07-168.00

A portion of the above described property was heretofore conveyed to First
National Bank of Spartanburg by deed recorded in the Office of the Register of
Deeds for Spartanburg County, S. C. in Deed Book 83-G at Page 402.

Portions of the above described property was heretofore conveyed to First
National Bank of Spartanburg by Road Closure Order recorded in Deed Book 72-F at
Page 624.)

Tax Map Number: 7-12-07-156.00

 



--------------------------------------------------------------------------------

A portion of the above described property was heretofore conveyed to First
National Bank of Spartanburg by deed recorded in the Office of the Register of
Deeds for Spartanburg County, S. C. in Deed Book 84-E at Page 180.

Portions of the above described property was heretofore conveyed to First
National Bank of Spartanburg by Road Closure Order recorded in Deed Book 84-P at
Page 302.)

Tax Map Numbers: 7-12-7-153.00 and 7-12-7-154.00

Boiling Springs Road Property:

ALSO: ALL that lot, piece or parcel of land located in the State of South
Carolina, County of Spartanburg, at Boiling Springs, located at the northeastern
quadrant of the intersection of Boiling Springs Road (S. C. Highway No. 9) and
Swain Avenue, containing 0.946 acres, more or less, and being more particularly
shown on plat of survey made for First National Bank of Spartanburg dated
August 15, 2000 by John Robert Jennings, P.LS., Surveyor, recorded December 27,
2000 in Plat Book 149, at Page 360 in the Office of the Register of Deeds for
Spartanburg County, S. C. See also “ALTA / ACSM Land Title Survey” prepared for
First National Holdings, LLC by Joe F. Gosnell, P.L.S., South Carolina Reg.
No. 16501 of Site Design, Inc., dated November 7, 2006, last revised on
February 8, 2007 (the “Survey”) showing said parcel as having the following
metes and bounds, to-wit:

Commencing at an iron pin old 3/4” open top located on the right of way of
Boiling Springs Road (SC Hwy 9) (45’ R/W from C/L) as shown on said Survey and
being the Point of Beginning (POB).

From said POB, thence along the Boiling Springs Road right of way the following
three calls: N. 32-57-13 W. 93.14 feet to IPS 5/8” rebar, N. 33-39-21 W. 84.29
feet to IPS 5/8” rebar, N. 07-29-08 E. 11.91 feet to IPS 5/8” rebar; thence
along the 40’ right of way of Swain Avenue the following two calls: N. 49-22-15
E. 172.49 feet to Mag Nail Set, N. 49-24-00 E. 44.51 feet to IPS; thence leaving
said right of way and running S. 33-18-35 E. 184.79 feet to IPO 1/2” rebar;
thence S. 49-09-22 W. 21.53 feet to IPO 1/2” rebar; thence S. 49-13-08 W. 203.46
feet to IPO 3/4” open top and POB, and containing 41,214 square feet, 0.95
acres, more or less.

This being the same property heretofore conveyed to FIRST NATIONAL BANK OF
SPARTANBURG by deed of PATRICK A. TINSLEY dated December 21, 2000, recorded
December 27, 2000 in Deed Book 73-D, at Page 422, aforesaid records.

Tax Map Number: 2-44-10-053.00

Property Address: 3090 Boiling Springs Road; Boiling Springs, SC

 



--------------------------------------------------------------------------------

EXHIBIT “A” LEGAL DESCRIPTION CONTINUED:

THESE BEING THE SAME PROPERTIES HERETOFORE CONVEYED TO FIRST NATIONAL HOLDINGS,
LLC, A SOUTH CAROLINA LIMITED LIABILITY COMPANY, BY DEED OF FIRST NATIONAL BANK
OF THE SOUTH, ALSO KNOW AS FIRST NATIONAL BANK OF SPARTANBURG, A DIVISION OF
FIRST NATIONAL BANK OF THE SOUTH DATED FEBRUARY 6, 2007, AND RECORDED IN THE
OFFICE OF THE REGISTER OF DEEDS FOR SPARTANBURG COUNTY, S. C. IN DEED BOOK ,
            , at PAGE             .



--------------------------------------------------------------------------------

SCHEDULE OF PERSONAL PROPERTY

All that certain personal property which is a part of that certain construction
contract standard form of agreement between First National Bank of Spartanburg
and Roebuck Buildings Company originally dated June 5, 2006 as may be amended.